Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 1 of 46
    Greystone EB-5 LLLP                                                                   Strictly Confidential


    "




                                                                                   "

    "

    "


                                  Greystone EB-5 LLLP
                                    Private Placement Memorandum

    "

    "

    "

    "

    NOTE TO PROSPECTIVE SUBSCRIBERS
        By accepting this document you agree to maintain in confidence the information set forth in this
        document, together with any other non-public information regarding the Partnership, obtained from the
        Partnership or its agents, during the course of the proposed offering and to return this document to the
        Partnership in the event that you do not elect to participate in the offering."

          "

          "                               "




    07/30/2014                                          PPM                                             Page!|"1"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 2 of 46




                                          Scanned by CamScanner
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 3 of 46
    Greystone EB-5 LLLP                                                                     Strictly Confidential



                            Private Placement Memorandum Summary
                                           FOR GREYSTONE EB-5 LLLP


                                       $22,000,000.00
                        Securities Offered:               44 Limited Partnership Units

                        Unit Price:                       $500,000.00

                        Target Offering:                  $22,000,000.00

                        Administrative Fee:               $45,000.00


            The Partnership is offering (the “Offering”) to sell limited partner units in the Partnership (“Units”)
    to Investors for $500,000 each. The Minimum Investment is $500,000. The administrative fee is $45,000.

             Neither the Florida division of securities or the U.S. Securities and Exchange Commission, nor
    any other regulatory body, whether U.S. or foreign, has approved or disapproved these Units or passed
    upon the accuracy or adequacy of this Memorandum. Any representation to the contrary is a criminal
    offense.

            This Memorandum does not constitute an offer or solicitation of Units in any jurisdiction in which
    such offer or solicitation is not authorized. No action has been taken to permit the distribution of this
    Memorandum in any jurisdiction other than countries determined by the General Partner. Accordingly, this
    Memorandum may not be used for the purpose of, and does not constitute, an offer or solicitation by
    anyone in any jurisdiction or in any circumstances in which such offer or solicitation is not authorized or to
    any person to whom it is unlawful to make such offer or solicitation.

            Neither the delivery of this Memorandum nor the placing, allotment, or issue, of any Units shall
    under any circumstances create any implication or constitute any representation that the information
    given in this Information Memorandum is correct as of any time subsequent to the date hereof. This
    Memorandum provides a summary of information relevant to investing in the Partnership.

          THESE ARE SPECULATIVE UNITS WHICH INVOLVE A HIGH DEGREE OF RISK. ONLY
    THOSE INVESTORS WHO CAN BEAR THE LOSS OF THEIR ENTIRE INVESTMENT SHOULD INVEST
    IN THESE UNITS.




    07/30/2014                                          PPM                                               Page!|"3"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 4 of 46
    Greystone EB-5 LLLP                                                                                                        Strictly Confidential



                                                             Table of Contents
    Private Placement Memorandum"..................................................................................................................."1!

       Private"Placement"Memorandum"..........................................................................................................."2!

       Private"Placement"Memorandum"Summary"..........................................................................................."3!

       Table"of"Contents"...................................................................................................................................."4!

       Limited"Partner"Units"(“Units”)"................................................................................................................"5!

       Jurisdictional"Notes"................................................................................................................................."8!

       Statement"to"EB5"Investors"..................................................................................................................."10!

       Summary"of"the"Business"......................................................................................................................"12!

       THE"OFFERING"TERM"SHEET".................................................................................................................."14!

       Investor"Suitability"Standards"................................................................................................................"19!

       Use"of"Proceeds"....................................................................................................................................."22!

       Return"on"Investment"............................................................................................................................"23!

       Management"of"the"Partnership"..........................................................................................................."26!

       Summary"of"the"General"Risk"Factors"...................................................................................................."29!

       Summary"of"Loan"Terms"........................................................................................................................"37!

       Summary"of"Limited"Partnership"Agreement"........................................................................................"38!

       Availability"of"Additional"Information"..................................................................................................."42!

       Business"Plan"Summary"........................................................................................................................."43!



    ATTACHMENTS
    Business Plan
    Economic Analysis
    Limited Partnership Agreement
    Loan Documents
    Subscription Agreement and Investor Questionnaire
    Escrow Agreement




    07/30/2014                                                               PPM                                                                   Page!|"4"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 5 of 46
    Greystone EB-5 LLLP                                               Strictly Confidential


                                   Greystone EB-5 LLLP

                          Limited Partner Units (“Units”)

    THIS PRIVATE PLACEMENT MEMORANDUM (THIS “MEMORANDUM”) IS PROVIDED ON A
    CONFIDENTIAL BASIS SOLELY FOR THE INFORMATION OF THE RECIPIENT NAMED ABOVE SO
    THAT SUCH RECIPIENT MAY CONSIDER AN INVESTMENT IN THE UNITS OF THE PARTNERSHIP.
    IT IS NOT INTENDED FOR USE BY ANY OTHER PERSON.

    THIS MEMORANDUM MAY NOT BE REPRODUCED OR PROVIDED TO OTHERS WITHOUT THE
    PRIOR WRITTEN PERMISSION OF THE GENERAL PARTNER OF THE PARTNERSHIP. BY
    ACCEPTING DELIVERY OF THIS MEMORANDUM, EACH PROSPECTIVE INVESTOR AGREES TO
    KEEP CONFIDENTIAL ALL OF THE INFORMATION CONTAINED IN THIS MEMORANDUM THAT IS
    NOT ALREADY IN THE PUBLIC DOMAIN AND TO USE THIS MEMORANDUM SOLELY FOR
    PURPOSES OF EVALUATING A POSSIBLE INVESTMENT IN THE PARTNERSHIP. NO
    PROSPECTIVE INVESTOR MAY DISCUSS THE CONTENTS OF THE MEMORANDUM WITH ANY
    PERSON OTHER THAN ITS PROFESSIONAL ADVISERS.

    THIS MEMORANDUM DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL THE
    INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE IN EVALUATING THE
    PARTNERSHIP. PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
    MEMORANDUM AS LEGAL, TAX, INVESTMENT OR OTHER ADVICE. EACH INVESTOR SHOULD
    MAKE ITS OWN INQUIRIES AND CONSULT ITS OWN ADVISERS AS TO THE PARTNERSHIP AND
    THIS OFFERING AND AS TO LEGAL, TAX AND RELATED MATTERS CONCERNING THIS
    INVESTMENT. THE PARTNERSHIP, THE GENERAL PARTNER OR ANY OF THEIR RESPECTIVE
    AFFILIATES IS NOT MAKING ANY REPRESENTATION OR WARRANTY REGARDING THE LEGALITY
    OF AN INVESTMENT IN THE UNITS BY ANY INVESTOR OR ABOUT THE INCOME OR OTHER TAX
    CONSEQUENCES OF SUCH AN INVESTMENT.

    IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
    OF THE ENTITY CREATING THE UNITS OFFERED AND THE TERMS OF THE OFFERING,
    INCLUDING THE MERITS AND RISKS OF AN INVESTMENT IN THE UNITS. THE UNITS OFFERED
    HEREBY HAVE NOT BEEN RECOMMENDED BY THE U.S. SECURITIES AND EXCHANGE
    COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER SECURITIES COMMISSION
    OR REGULATORY AUTHORITY OF ANY JURISDICTION IN ANY COUNTRY. FURTHERMORE, THE
    FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE
    ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
    OFFENSE.

    THE UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
    1933, AS AMENDED (THE “ACT”), OR SECURITIES AUTHORITY IN OTHER JURISDICTION AND ARE
    BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
    REQUIREMENTS OF THE ACT AND SUCH LAWS. THE UNITS OFFERED HEREBY ARE SUBJECT
    TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
    RESOLD EXCEPT AS PERMITTED UNDER THE ACT, PURSUANT TO REGISTRATION
    THEREUNDER OR EXEMPTION THEREFROM, AND AS PERMITTED UNDER OTHER APPLICABLE
    SECURITIES LAWS. THE TRANSFERABILITY OF UNITS IS FURTHER RESTRICTED UNDER THE
    PARTNERSHIP’S PARTNERSHIP AGREEMENT (AS MAY BE AMENDED, MODIFIED,
    SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE “PARTNERSHIP AGREEMENT”).




    07/30/2014                             PPM                                     Page!|"5"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 6 of 46
    Greystone EB-5 LLLP                                             Strictly Confidential


    ADDITIONAL CONSIDERATIONS


    AN INVESTOR GENERALLY WILL NOT BE PERMITTED TO RESIGN OR OTHERWISE WITHDRAW,
    IN WHOLE OR IN PART, FROM THE PARTNERSHIP. INVESTORS SHOULD BE AWARE THAT THEY
    WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN THE UNITS FOR AN
    EXTENDED PERIOD OF TIME.

    INVESTMENT IN THE UNITS WILL INVOLVE RISKS DUE TO, AMONG OTHER THINGS, THE
    NATURE OF THE PARTNERSHIP’S INVESTMENTS AND BUSINESS ACTIVITIES. INVESTORS
    SHOULD HAVE THE FINANCIAL ABILITY, SOPHISTICATION AND WILLINGNESS TO ACCEPT THE
    RISKS AND LACK OF LIQUIDITY, WHICH ARE CHARACTERISTICS OF THE INVESTMENT
    DESCRIBED IN THIS MEMORANDUM.

    CERTAIN INFORMATION CONTAINED IN THIS MEMORANDUM HAS BEEN OBTAINED BY THE
    GENERAL PARTNER FROM SOURCES DEEMED RELIABLE BY THE GENERAL PARTNER.
    HOWEVER, THE GENERAL PARTNER CANNOT GUARANTEE THE ACCURACY OF SUCH
    INFORMATION AND HAS NOT INDEPENDENTLY VERIFIED SUCH INFORMATION.

    SUCH INFORMATION NECESSARILY INCORPORATES SIGNIFICANT ASSUMPTIONS AND
    ESTIMATES AS WELL AS FACTUAL MATTERS. THE GENERAL PARTNER WILL PROVIDE TO EACH
    PROSPECTIVE INVESTOR, OR SUCH PROSPECTIVE INVESTOR’S AGENT, DURING THIS
    OFFERING AND PRIOR TO THE SALE OF ANY UNITS OFFERED HEREBY TO SUCH PROSPECTIVE
    INVESTOR, THE OPPORTUNITY TO ASK QUESTIONS OF THE GENERAL PARTNER CONCERNING
    ANY ASPECT OF THE INVESTMENT AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE
    EXTENT THE GENERAL PARTNER POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT
    WITHOUT UNREASONABLE EFFORT OR EXPENSE.

    CERTAIN STATEMENTS MADE THROUGHOUT THIS DOCUMENT THAT ARE NOT HISTORICAL
    FACTS MAY CONTAIN FORWARD-LOOKING STATEMENTS REGARDING THE PARTNERSHIP’S
    FUTURE PLANS, OBJECTIVES AND EXPECTED PERFORMANCE. SUCH FORWARD-LOOKING
    STATEMENTS INCLUDE STATEMENTS THAT USE FORWARD-LOOKING TERMINOLOGY SUCH AS
    “MAY”, “WILL”, “SHOULD”, “EXPECT”, “ANTICIPATE”, “PROJECT”, “ESTIMATE”, “INTEND”,
    “CONTINUE”, OR “BELIEVE”, OR THE NEGATIVES THEREOF, OR OTHER VARIATIONS THEREON,
    OR COMPARABLE TERMINOLOGY.

    FORWARD-LOOKING STATEMENTS ARE BASED ON ASSUMPTIONS THAT THE GENERAL
    PARTNER BELIEVES ARE REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS AND
    UNCERTAINTIES. ACTUAL RESULTS MAY DIFFER FROM THOSE EXPRESSED OR IMPLIED BY
    SUCH FORWARD-LOOKING STATEMENTS.

    INFORMATION RESPECTING PRIOR PERFORMANCE OF OTHER INVESTMENTS IS NOT
    NECESSARILY INDICATIVE OF ACTUAL RESULTS TO BE OBTAINED BY THE PARTNERSHIP.
    NOTHING CONTAINED HEREIN IS, OR SHOULD BE RELIED ON AS, A PROMISE OR
    REPRESENTATION AS TO THE FUTURE PERFORMANCE OF THE PARTNERSHIP.




    07/30/2014                            PPM                                    Page!|"6"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 7 of 46
    Greystone EB-5 LLLP                                                               Strictly Confidential


    CONSIDERATION CONCLUSION


    THIS MEMORANDUM IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE SUBSCRIPTION
    AGREEMENT RELATED THERETO, THE PARTNERSHIP AGREEMENT AND ALL OTHER RELEVANT
    AGREEMENTS (IF ANY) PERTAINING TO AN INVESTMENT IN, OR THE OPERATION OF, THE
    PARTNERSHIP, IN EACH CASE AS MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
    RESTATED FROM TIME TO TIME. COPIES OF SUCH DOCUMENTS WILL BE MADE AVAILABLE
    UPON REQUEST AND SHOULD BE REVIEWED PRIOR TO PURCHASING ANY UNIT. NO PERSON
    HAS BEEN AUTHORIZED IN CONNECTION WITH THIS OFFERING TO GIVE ANY INFORMATION
    OTHER THAN AS CONTAINED IN THIS MEMORANDUM. NO REPRESENTATIONS OR WARRANTIES
    ARE MADE AS TO THE ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED
    HEREIN.

    STATEMENTS IN THIS MEMORANDUM ARE MADE AS OF THE DATE BELOW, UNLESS STATED
    OTHERWISE. NEITHER THE DELIVERY OF THIS MEMORANDUM AT ANY TIME NOR ANY SALE
    HEREUNDER SHALL UNDER ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THE
    INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY OTHER TIME SUBSEQUENT TO
    SUCH DATE. THE GENERAL PARTNER AND ITS AFFILIATES RESERVE THE RIGHT TO MODIFY
    ANY OF THE TERMS OF THE OFFERING AND THE UNITS DESCRIBED HEREIN.

    THE UNITS ARE OFFERED SUBJECT TO THE RIGHT OF THE GENERAL PARTNER TO REJECT
    ANY SUBSCRIPTION IN WHOLE OR IN PART. IF THE GENERAL PARTNER REJECTS A
    SUBSCRIPTION, THE PROSPECTIVE INVESTOR WILL BE NOTIFIED AS SOON AS PRACTICAL.

    THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER OR SOLICITATION IN ANY COUNTRY,
    STATE OR OTHER JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS UNLAWFUL.

    ALL “$” AND “DOLLAR” REFERENCES IN THIS MEMORANDUM ARE TO U.S. DOLLARS.


    *****

    FOR MORE INFORMATION PLEASE CONTACT THE PARTNERSHIP.

    *****

                          Please direct all inquiries regarding the Partnership to:


                                          Greystone EB-5 LLLP

                                    197 S. Federal Highway, Suite 200
                                         Boca Raton, FL 33432
                                       Telephone: (561) 282-6102




    07/30/2014                                     PPM                                             Page!|"7"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 8 of 46
    Greystone EB-5 LLLP                                                                  Strictly Confidential



                                          Jurisdictional Notes
    Prospective Investors are not to construe the contents of this document or any prior subsequent
    communications from the Offeror as legal or tax advice. Each Investor must rely on his own representative for
    legal, income tax and related matters concerning this investment.

    This document is Confidential and contains proprietary information. It is intended for the exclusive use of the
    recipient.

    PROJECTIONS MAY BE CONTAINED IN THIS MEMORANDUM AND ANY OTHER PROJECTIONS THAT
    DO NOT CONFORM TO THOSE IN THIS OFFERING DOCUMENT SHOULD BE DISREGARDED.

    EVERY INVESTOR SHOULD BE AWARE THAT THE PARTNERSHIP HAS NO OBLIGATION, NOR DOES
    IT INTEND TO REPURCHASE THE UNITS FROM INVESTORS IN THE EVENT THAT, FOR ANY REASON,
    AN INVESTOR WISHES TO TERMINATE THE INVESTMENT.


                                 FOREIGN (NON-USA) JURISDICTION
    THESE UNITS HAVE NOT BEEN REGISTERED, FILED WITH, OR OTHERWISE APPROVED BY ANY
    FOREIGN (NON-USA) REGULATORY AGENCY. ANY REPRESENTATION TO THE CONTRARY IS A
    CRIMINAL OFFENSE.

    A non-US person or entity considering an investment in the Partnership should consult his/her or its own
    tax advisors with respect to the specific tax consequences to such person of such an investment under
    United States federal, state and local income tax laws, and with respect to the treatment of income and
    gain from such investment under the tax laws of any foreign jurisdiction in which such person or entity is
    subject to tax.

    THIS CONFIDENTIAL OFFERING MEMORANDUM DOES NOT SET FORTH COMPLETE
    INFORMATION RELATING TO THE TAX EFFECTS OF AN INVESTMENT IN THE PARTNERSHIP.
    EACH PROSPECTIVE INVESTOR SHOULD CONSULT WITH ITS OWN COUNSEL, ACCOUNTANTS
    OR OTHER ADVISORS AS TO THE US FEDERAL (AS WELL AS STATE AND LOCAL) TAX
    CONSEQUENCES OF ITS INVESTMENT IN THE PARTNERSHIP, WHICH MAY DIFFER
    SUBSTANTIALLY FOR DIFFERENT TYPES OF TAXPAYERS (INDIVIDUALS, CORPORATIONS, ETC.)
    IN PARTICULAR, INVESTMENT IN THE PARTNERSHIP BY ENTITIES SUBJECT TO ERISA AND BY
    OTHER TAX-EXEMPT ENTITIES REQUIRES SPECIAL CONSIDERATION. TRUSTEES OR
    ADMINISTRATORS OF SUCH ENTITIES ARE URGED TO CAREFULLY REVIEW THE MATTERS
    DISCUSSED IN THIS MEMORANDUM.



                                NOTICE TO RESIDENTS OF ALL STATES
    THE UNITS OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE ACT OR THE
    SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
    EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE
    LAWS. THE UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
    MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
    APPLICABLE STATE LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
    UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE SECURITIES
    COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
    AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
    ACCURACY OR ADEQUACY OF THIS OFFERING MEMORANDUM. ANY REPRESENTATION TO THE
    CONTRARY IS UNLAWFUL.




    07/30/2014                                        PPM                                              Page!|"8"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 9 of 46
    Greystone EB-5 LLLP                                                                   Strictly Confidential


          CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS
    The Memorandum includes “forward-looking statements” within the meaning of Section 27A of the Act
    and Section 21E of the Securities Exchange Act of 1934 which represent our expectations or beliefs
    concerning future events that involve risks and uncertainties, including those associated with our ability to
    obtain financing for our current and future operations. All statements other than statements of historical
    facts included in the Memorandum including, without limitation, the statements under “Business” and
    elsewhere herein, including the Documents incorporated by reference, are forward-looking statements.

    Although we believe that the expectations reflected in such forward-looking statements are reasonable,
    we cannot assure you that such expectations will prove to have been correct. Important factors that could
    cause actual results to differ materially from our expectations (“Cautionary Statements”) are disclosed in
    the Memorandum, including without limitation, in connection with the forward-looking statements included
    in the Memorandum. All subsequent written and oral forward-looking statements attributable to us or
    persons acting on its behalf are expressly qualified in their entirety by the Cautionary Statements.

                                                  --------------------

    THE FORWARD LOOKING STATEMENTS INCLUDED HEREIN ARE ALSO BASED ON CERTAIN
    CURRENT BUDGETING CONSIDERATIONS AND OTHER ASSUMPTIONS RELATING TO THE
    PARTNERSHIP'S ABILITY TO OBTAIN RETURNS FOR ITS INVESTORS, SUCCESSFULLY MARKET
    ITS SERVICES, PROCURE SUFFICIENT CAPITAL TO EXPAND OPERATIONS AND MAINTAIN
    STRICT REGULATORY PROCEDURES WHILE CONDUCTING BUSINESS. ASSUMPTIONS
    RELATING TO THE PRECEDING AND FOREGOING INFORMATION INVOLVE JUDGMENTS THAT
    ARE DIFFICULT TO PREDICT ACCURATELY AND ARE SUBJECT TO NUMEROUS FACTORS
    WHICH MAY MATERIALLY AFFECT THE PARTNERSHIP’S RESULTS.

    BUDGETING, INVESTMENT AND OTHER MANAGERIAL DECISIONS ARE SUBJECTIVE AND ARE
    THUS SUSCEPTIBLE TO INTERPRETATIONS AND PERIODIC REVISIONS BASED ON ACTUAL
    EXPERIENCE AND BUSINESS DEVELOPMENTS, THE IMPACT OF WHICH MAY CAUSE THE
    PARTNERSHIP TO ALTER BUDGETS AND AMEND STRATEGIES, ANY OR ALL OF WHICH MAY
    MATERIALLY AFFECT THE PARTNERSHIP'S RESULTS.

    THE FOREGOING CONSIDERATIONS, AS WELL AS A VARIETY OF OTHER FACTORS NOT SET
    FORTH HEREIN, COULD CAUSE THE PARTNERSHIP'S ACTUAL RESULTS AND EXPERIENCE TO
    DIFFER WIDELY OR MATERIALLY FROM THE ANTICIPATED RESULTS OR OTHER
    EXPECTATIONS IN THE PARTNERSHIP'S FORWARD LOOKING STATEMENTS.

    "




    07/30/2014                                          PPM                                              Page!|"9"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 10 of
                                      46
   Greystone EB-5 LLLP                                                               Strictly Confidential



                                  Statement to EB5 Investors
      1) The Project will be located in Florida, within one or more Targeted Employment Areas (TEAs).
         Therefore, pursuant to EB-5 guidelines, EB-5 Investors must invest a minimum amount of
         $500,000.00.

      2) The management and staffing projections for the Project show that the Project will create
         sufficient new direct and indirect jobs to support the number of investors sought. Please refer to
         the attached business plan and economic analysis for further information.

      3) EB-5 guidelines require the investment to be at risk. Investors should consult their own counsel
         and/or independent advisor for recommendations about this investment.

                                            ----------------------------

   IF YOU LIVE OUTSIDE THE UNITED STATES, IT IS YOUR RESPONSIBILITY TO FULLY OBSERVE
   THE LAWS OF ANY RELEVANT TERRITORY OR JURISDICTION OUTSIDE THE UNITED STATES
   CONNECTED WITH ANY PURCHASE OF UNITS, INCLUDING OBTAINING REQUIRED
   GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY OTHER REQUIRED LEGAL
   FORMALITIES IN RELATION TO THE PARTNERSHIP.

                          EB-5 VISA: CASE PROCESSING PROCEDURES

   For"applicants"outside"the"United"States:"
       •" The"applicant"first"makes"a"qualifying"investment"
       •" The"applicant"files"a"Form"I[526"petition"(and"supporting"documents)"with"USCIS."
       •" The"U.S."Department"of"State’s"National"Visa"Center"processes"the"EB[5"immigrant"visa"through"
           the"local"U.S."consular"post"with"jurisdiction"over"the"place"of"residence."
       •" The"applicant"uses"the"EB[5"immigrant"visa"to"enter"the"United"States,"which"commences"the"
           two[year"conditional"lawful"permanent"resident"status."
       •" Approximately"21"months"later,"the"applicant"must"file"a"Form"I[829"to"remove"the"conditional"
           status."
       •" The"applicant"must"provide"supporting"documents"to"establish"that"they"have"satisfied"all"EB[5"
           qualifying"conditions."
       •" Upon"approval,"a"new"ten[year"unconditional"green"card"is"issued.""
   For"applicants"having"lawful"non[immigrant"status"within"USA"and"staying"in"USA:"
       •" The"applicant"first"makes"a"qualifying"investment"
       •" The"applicant"files"a"Form"I[526"petition"(and"supporting"documents)"with"USCIS."
       •" On"approval"of"Form"I[526,"the"applicant"files"a"Form"I[485"(Application"to"Register"Permanent"
           Residence"or"Adjust"Status)."
       •" Upon"approval"of"the"Form"I[485,"the"applicant"is"granted"a"conditional"lawful"permanent"
           resident"status,"which"is"valid"for"two"years."
       •" Approximately"21"months"later,"the"applicant"must"file"a"Form"I[829"to"remove"the"conditional"
           status."
       •" The"applicant"must"provide"supporting"documents"to"establish"that"they"have"satisfied"all"EB[5"
           qualifying"conditions."
       •" Upon"approval,"a"new"ten[year"unconditional"green"card"is"issued.""



   07/30/2014                                         PPM                                         Page!|"10"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 11 of
                                      46
   Greystone EB-5 LLLP                                            Strictly Confidential


   "
                                PATRIOT ACT RIDER
   EACH POTENTIAL INVESTOR HEREBY REPRESENTS AND WARRANTS THAT IT: (I) IS NOT, NOR
   IS IT ACTING AS AN AGENT, REPRESENTATIVE, INTERMEDIARY OR NOMINEE FOR, A
   PERSON IDENTIFIED ON THE LIST OF BLOCKED PERSONS MAINTAINED BY THE OFFICE OF
   FOREIGN ASSETS CONTROL, U.S. DEPARTMENT OF TREASURY; AND (II) HAS COMPLIED
   WITH ALL   APPLICABLE  U.S.  LAWS, REGULATIONS, DIRECTIVES,  AND      EXECUTIVE
   ORDERS RELATING TO ANTI-MONEY LAUNDERING , INCLUDING BUT NOT LIMITED TO THE
   FOLLOWING LAWS: (1) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
   APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
   PUBLIC LAW 107-56, AND (2) EXECUTIVE ORDER 13224 (BLOCKING PROPERTY AND
   PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR
   SUPPORT TERRORISM) OF SEPTEMBER 23, 2001.

   "




   07/30/2014                           PPM                                   Page!|"11"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 12 of
                                      46
   Greystone EB-5 LLLP                                                                   Strictly Confidential



                                      Summary of the Business
   "

   The Partnership offers its Investors projected returns with yearly distributions.

       1. The General Partners of the Partnership are South Atlantic Regional Center and United EB5, LLC
          (“General Partner”). The Managers of the General Partner have a successful history of
          commercial development, construction, retail, and management experience.

       2. Timeline for acquisition of funding is anticipated to begin in 2014, and construction of the Project
          to begin concurrently with acquisition of EB-5 funding.

       3. The Partnership anticipates that the Project will be open for business in 2016.

       4. Anticipated project costs will be $63,095,898. See “Use of Proceeds.”

       5. The Project shall provide substantial benefits to the regional economy that exceeds the strict
          USCIS requirements for job creation that will allow a foreign Investor to qualify for an EB-5
          Immigration Visa.

       6. The Offering provides the Investors with a projected annual dividend.




   SUMMARY OF PARTNERSHIP AND GREYSTONE HOTEL PROJECT
   The Greystone Hotel Project will seek to accomplish the following:

       1. The Partnership will loan funds to the Borrower, with such funds derived from either: (i) foreign
          Investors through the EB-5 program; or (ii) U.S. Investors. The Borrower will develop and build
          the Project (please review the Business Plan Summary herein for more details).

       2. The Project will serve the greater Miami primary market area (Miami-Dade, Broward, and Palm
          Beach Counties) by seeking to redevelop two adjacent historic properties on a premier corner of
          Miami Beach into the Greystone Hotel with restaurant and accessory spaces.

       3. A more detailed description of the Project is included in the full business plan.

       4. The Partnership, through investment in the Project, offers the foreign and U.S. investor excellent
          projected returns with yearly cash distributions. The Investors shall collectively own 96% of the
          Partnership, and the General Partner shall own 4% of the Partnership.

       5. The Partnership is projecting a five (5) year ROI based upon: a 0.25% preferred non-cumulative
          annual dividend. These ROI calculations show an annualized rate of return of 0.25%, with an
          overall ROI of 1.25%. Please review the Return on Investment section in the full business plan for
          details of the anticipated distributions.

       6. Projected dividends and net profits will be distributed to the Investors not less frequently than
          annually.

       7. As determined by the General Partner of the Partnership, in its sole discretion, between the end
          of the fifth year and seventh year of the operation of the Project, the Partnership will either: (i)



   07/30/2014                                          PPM                                            Page!|"12"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 13 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential


          market the Project for sale, and the pro rata share of the profits realized from the sale (if any) will
          be distributed to the Partners of the Partnership (including the Investors); or (ii) the General
          Partner or Partnership may repurchase the interests of each EB-5 Investor for an amount equal to
          the capital invested by each EB-5 Investor, if the General Partner has sufficient funds to do so.

       8. Upon sale of all of the assets of the Partnership and/or liquidation of the Partnership, the net
          proceeds (after normal and customary costs of sale) shall be distributed as follows: (i) the
          Investors shall each receive a pro rata share of the net proceeds, up to a maximum of the sums
          invested by each of them in the Partnership; (ii) to the extent there are excess proceeds, such
          proceeds shall be distributed to the General Partner.

   "

   "                               "




   07/30/2014                                         PPM                                              Page!|"13"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 14 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential



                                    THE OFFERING TERM SHEET
   "

           This summary of certain provisions of this Memorandum is intended only for convenient
   reference. It is not intended to be complete and is qualified in its entirety by the more detailed information
   contained elsewhere in this Memorandum and in the Exhibits hereto. The full text of this Memorandum,
   and the Exhibits, should be read in detail and understood by each potential Investor. The term “Investor”
   shall mean persons or entities receiving this Memorandum.



   THE PARTNERSHIP:"                               The Partnership is a Florida Limited Liability Limited
                                                   Partnership. Its principal office is located at: 197 S.
                                                   Federal Highway, Suite 200, Boca Raton, FL 33432;
                                                   Telephone: (561) 282-6102. The Partnership is offering for
                                                   sale Units of limited partnership interests to Accredited
                                                   Investors pursuant to the EB-5 Program.


   SECURITIES:                                     Units of limited partnership interests in the Partnership
                                                   shall be issued to Investors in this Offering, with one (1)
                                                   Unit issued for each $500,000 investment. The Offering
                                                   hereunder is 44 Units, or up to the maximum supported by
                                                   the Project’s Economic Analysis.

   THE GENERAL PARTNER:                            South Atlantic Regional Center and United EB5, LLC are
                                                   the general partners of the Partnership. The initial
                                                   Managers of the General Partner and summary
                                                   background information regarding the Managers of the
                                                   General Partner appears in the section entitled
                                                   “Management Team.”

                                                   The General Partner shall provide overall management
                                                   and supervision of the Partnership.

   BORROWER:                                       Greystone Hotel Miami, LLC (“Borrower”) is a Florida
                                                   limited liability company. Borrower seeks financing from the
                                                   Partnership in order to redevelop two adjacent historic
                                                   properties on a premier corner of Miami Beach into the
                                                   Greystone Hotel with restaurant and accessory spaces.
                                                   See “Use of Proceeds” below.

   EB-5 REGIONAL CENTER SPONSORSHIP:               The Project is sponsored by South Atlantic Regional
                                                   Center (the “Regional Center”), a Florida limited liability
                                                   company. The Regional Center is approved by the U.S.
                                                   Citizenship and Immigration Services (“USCIS”) to serve
                                                   as a regional center under the EB-5 Immigrant Investor
                                                   Program to establish and solicit investment from foreign
                                                   investors in U.S. businesses for the purposes of creating
                                                   U.S. jobs.

   COMPOSITION OF PARTNERSHIP:                     The Partnership will be composed of: (i) the General
                                                   Partners, each of which will own a 2% interest in the



   07/30/2014                                          PPM                                             Page!|"14"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 15 of
                                      46
   Greystone EB-5 LLLP                                                      Strictly Confidential


                                    Partnership (collectively, 4%) and (ii) Limited Partners,
                                    which will collectively own a 96% interest in the
                                    Partnership (rounded to 1%).

   UNITS OFFERED:                   The target offering is for 44 Limited Partnership Units, up
                                    to the maximum supported by the Project’s Economic
                                    Analysis. Payment for Units of the Partnership must be
                                    paid in cash, upon subscription.

   MINIMUM INVESTMENT:"             $500,000.00, for one (1) Unit.

   USE OF PROCEEDS:                 The Partnership will loan ("Loan") the proceeds of this
                                    Offering to the Borrower to partially finance the acquisition,
                                    development, and operation of the Project. The
                                    Partnership will make the Loan to Borrower on the terms
                                    set forth in the Loan Documents attached hereto. See
                                    Capital Requirements and Estimated Use of Proceeds and
                                    Summary of Loan Terms below.

   TERMS OF THE OFFERING:           All subscription funds received from Investors will be paid
                                    to a special interest bearing account (“Escrow Account”)
                                    maintained by a reputable bank (“Escrow Bank”) under the
                                    control of the bank or another entity (“Escrow Agent”) as
                                    defined in the Escrow Agreement. The Escrow Agent may
                                    invest the subscription funds in investment grade debt
                                    instruments of the United States government. All interest
                                    earned on the Escrow Account will be the property of the
                                    Partnership unless the Offering is unsuccessful, in which
                                    event each potential Investor will receive its pro rata share
                                    of the income earned, less administrative and other similar
                                    costs.

                                    To maintain complete security in the payment process for
                                    the investor and the partnership, subscription funds will be
                                    wired into the Escrow Bank and held in Escrow under the
                                    terms set forth in the Escrow Agreement. Separately, the
                                    $45,000 administration fee is also wired to the Escrow
                                    Bank. The Escrow Account will be released to the
                                    Partnership at such time as (a) the Investor’s I-526
                                    application is approved by the USCIS, or (b) as defined in
                                    the Escrow Agreement. In the event that a subscription is
                                    not accepted, the subscription funds paid by such potential
                                    Investor shall be promptly returned to the potential
                                    Investor.

   TERM PERIOD:                     The term of the existence of the Partnership will be as set
                                    forth in the Partnership Agreement.

   DISTRIBUTIONS / DIVIDENDS:       The General Partner will determine, in its sole discretion,
                                    the amount, timing (not less than annually) and form of
                                    distributions by the Partnership, if any.

                                    The Partnership may not make any distributions: (1) In
                                    violation of the Partnership Agreement; (2) If after the
                                    distribution: (a) It would not be able to pay its debts as they
                                    become due in the ordinary course of it’s activities; or (b)



   07/30/2014                          PPM                                               Page!|"15"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 16 of
                                      46
   Greystone EB-5 LLLP                                                    Strictly Confidential


                                    Its total assets would be less than the sum of its total
                                    liabilities plus the amount that would be needed, if it was
                                    dissolved, wound up and terminated at the time of the
                                    distribution to satisfy the preferential rights upon
                                    dissolution, winding up and termination of partners whose
                                    preferential rights are superior to those of persons
                                    receiving the distribution.

                                    The Partnership may base a determination that a
                                    distribution is not prohibited under subsection (2) on
                                    financial statements prepared on the basis of accounting
                                    practices and principles that are reasonable in the
                                    circumstances or on a fair valuation or other method that is
                                    reasonable in the circumstances.

                                    Distributions of funds from operations of the Partnership
                                    shall be made in the following order of priority:

                                    1. To the EB-5 Investors until the annual distributions to
                                    those Investors equals 0.25% of the capital invested by
                                    each EB-5 Investor (“EB-5 Preferred Return”).

                                    2. The balance to the General Partner.

                                    It is the intention of the Developer to refinance the project
                                    after the fifth year of operations and repay the loan to the
                                    Partnership. In such event, the Partnership and/or the
                                    General Partner or their designees may repurchase the
                                    interests of each EB-5 Investor for an amount equal to the
                                    capital invested by each EB-5 Investor.

                                    The rules and regulations governing the EB-5 Program
                                    prohibit the return of an EB-5 Investor’s investment prior to
                                    the end of the fifth year after the investment is made. See
                                    “EB-5 Immigration Disclosures and Risk Factors” and
                                    “Risk Factors.”

   RESTRICTIONS ON RESALE:          The Investor(s) who purchase any Units pursuant to this
                                    Offering will be restricted from selling, transferring,
                                    pledging or otherwise disposing of any Units due to
                                    restrictions under securities laws and the Partnership
                                    Agreement.

   HOW TO INVEST:                   Each Investor must execute and deliver the Subscription
                                    Agreement attached hereto.

   WHO MAY INVEST:                  The Units of the Partnership are being offered pursuant to
                                    this Memorandum solely to persons who are "accredited
                                    investors" as defined in Regulation D promulgated under
                                    the Act. See the Accredited Investor Suitability
                                    Questionnaire attached hereto.

   INVESTOR SUITABILITY:            This Offering will be made pursuant to exemptions from
                                    registration provided by Section 4(2) of the Act, Regulation
                                    D promulgated thereunder, and exemptions available
                                    under applicable state securities laws and regulations.



   07/30/2014                          PPM                                             Page!|"16"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 17 of
                                      46
   Greystone EB-5 LLLP                                                    Strictly Confidential


                                    Persons desiring to invest in the Partnership will be
                                    required to make certain representations and warranties
                                    regarding their financial condition in the Subscription
                                    Agreement attached hereto. Such representations include,
                                    but are not limited to, certification that the Investor is an
                                    accredited Investor under SEC regulations. The
                                    Partnership reserves the right to reject any Subscription in
                                    whole, or in part, in its sole discretion. See “Suitability
                                    Standards.”

                                    THE   SUBSCRIPTION   AGREEMENT    INCLUDES
                                    CERTAIN REPRESENTATIONS AND WARRANTIES OF
                                    THE INVESTOR ON WHICH THE PARTNERSHIP WILL
                                    RELY IN DETERMINING WHETHER TO ACCEPT THE
                                    SUBSCRIPTION. PROSPECTIVE INVESTORS ARE
                                    URGED TO READ THE SUBSCRIPTION AGREEMENT
                                    CAREFULLY AND, TO THE EXTENT THEY DEEM
                                    APPROPRIATE, TO DISCUSS THE SUBSCRIPTION
                                    AGREEMENT, THIS MEMORANDUM AND THEIR
                                    PROPOSED INVESTMENT IN THE UNITS WITH THEIR
                                    LEGAL OR OTHER ADVISORS.

   ADMINISTRATIVE FEES:             EB-5 participants will be required to pay a $45,000
                                    administrative fee. Any other administrative or other fees
                                    paid to any party in connection with the sale of Units
                                    pursuant to this Offering shall not be paid out of the
                                    proceeds of Capital Contributions of EB-5 participants.

   RISK FACTORS:                    The Units offered hereby involve a high degree of risk. See
                                    "Risk Factors" set forth in the Memorandum.

   TAX RISKS:                       Investment in the Partnership involves substantial tax
                                    risks. Although the primary motive of Investors should be
                                    for current income and/or long-term appreciation, state and
                                    federal legislatures and tax authorities may alter and
                                    change the permissible deductions that may be taken with
                                    respect to the Project and its income, and may change the
                                    tax rates to less favorable rates. In addition, the state and
                                    federal tax authorities may be more likely to audit
                                    taxpayers with higher incomes or partnership income or
                                    loss. Since Investors generally fall into this category, the
                                    Partnership also has an increased risk of being audited.
                                    Such an examination could result in adjustments to items
                                    that are related to the Partnership. Investors and/or the
                                    Partnership may incur legal or other professional expenses
                                    in connection with such audit or the adjustments resulting
                                    from such audit. The Partnership has not obtained a legal
                                    opinion or ruling from any tax authority regarding any tax
                                    aspects of the Project, the Partnership or its business. The
                                    tax risks include, without limitation, the following: (i)
                                    Changes in federal income tax laws; (ii) Partnership status;
                                    (iii) Taxable income in excess of distributions; (iv)
                                    Allocation of tax items among Limited Partners; (v)
                                    Allocation of purchase price; (vi) Partnership termination;
                                    (vii) At risk limitations; (viii) Risk of audit; (ix) Profit
                                    objective; and (x) Limitations on passive losses. This tax



   07/30/2014                          PPM                                             Page!|"17"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 18 of
                                      46
   Greystone EB-5 LLLP                                                    Strictly Confidential


                                    discussion is not tax advice to Investors. Each Investor is
                                    advised to consult with his or her own tax advisor
                                    regarding the tax consequences of investing in the
                                    Partnership. See “Risk Factors” below.

   RESIDENCY RISKS:                 Neither the Partnership nor the General Partners
                                    guarantees that any EB-5 participant will be granted
                                    conditional or permanent residency in the United States as
                                    a result of their purchase of Units of the Partnership. Each
                                    Investor must evaluate and accept the risk that he/she
                                    may not be granted residency in the United States after
                                    making their capital contribution and being admitted as a
                                    Limited Partner of the Partnership.

   SUBSCRIPTIONS:                   Investors who wish to subscribe for the Units may do so by
                                    executing the Subscription Agreement attached hereto and
                                    delivering the completed materials and payment for the
                                    Units to the Partnership. A subscription may not be
                                    considered for acceptance unless it is completely filled out
                                    and properly executed and is accompanied by payment in
                                    full for the Units which are being purchased.
                                    Subscriptions accompanied by payment in the form of
                                    a personal check, if accepted, will be so accepted
                                    conditioned upon and subject to clearance of the
                                    check and the Units will not be delivered until the
                                    check clears. Funds accompanying any subscription not
                                    accepted by the Partnership will be promptly returned to
                                    the Investor without interest thereon or deduction
                                    therefrom.

   AVAILABILITY OF FUNDS:           All proceeds from the sale of Units once the escrow
                                    conditions have been satisfied will be delivered directly to
                                    the Partnership and be available for use by the Partnership
                                    for Partnership purposes, at its discretion.

   RESALE OF UNITS:                 There is no market for the Units. It is not anticipated or
                                    intended that one will develop. This is a non-liquid
                                    investment. (See “Risk Factors” — there is no market for
                                    the Partnership’s Units.) Further, there are substantial
                                    restrictions on private and/or public resale.

   REPORTS TO LIMITED PARTNER:      The Partnership will furnish financial statements to Limited
                                    Partners annually.




   07/30/2014                          PPM                                             Page!|"18"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 19 of
                                      46
   Greystone EB-5 LLLP                                                                      Strictly Confidential



                                   Investor Suitability Standards
   INVESTMENT IN THE UNITS OF Greystone EB-5 LLLP INVOLVES A HIGH DEGREE OF RISK AND IS
   SUITABLE ONLY FOR THOSE INVESTORS WHO HAVE SUBSTANTIAL FINANCIAL RESOURCES IN
   RELATION TO THEIR INVESTMENT AND WHO UNDERSTAND THE PARTICULAR RISK FACTORS
   OF THIS INVESTMENT. IN ADDITION, INVESTMENT IN THE UNITS IS SUITABLE ONLY FOR AN
   INVESTOR WHO DOES NOT NEED LIQUIDITY IN THE INVESTMENT AND IS WILLING TO ACCEPT
   RESTRICTIONS ON THE TRANSFER OF THE UNITS.

   No Registration or Secondary Market
   The Units have not been registered under the Act but are being offered and sold in reliance upon
   exemptions from registration contained in Sections 4(2) and 4(6) of the Act as interpreted by the
   Securities and Exchange Commission (the “Commission”) and in Rule 506 of Regulation D promulgated
   thereunder (“Regulation D”). See “STATUS OF UNITS UNDER SECURITIES LAWS; RESTRICTED
   UNITS”.

   There will be no secondary market for the Units subsequent to this Offering. See “RISK FACTORS”. For
   the foregoing and other reasons, a purchase of Units is suitable only for Investors of substantial net worth
   who (I) are willing to purchase a high risk investment, (ii) can afford to hold their Units for an indefinite
   period and do not anticipate that they will be required to sell their Units in the foreseeable future, and (iii)
   have sufficient net worth to sustain a total loss of their investment in the Partnership in the event that such
   loss should occur.

   Investor Suitability

   Subject to the right of the Partnership to sell Units to Accredited Investors, Units will be sold only to those
   Investors who submit an Offeree Questionnaire in the form attached hereto establishing to the satisfaction
   of the Partnership that:

   1.      The Investor is an "Accredited Investor," as defined as follows:

                 (i)      a natural person who, either individually or jointly with his/or her spouse, has a
                          minimum net worth of $1,000,000 (net worth shall be determined exclusive of
                          primary residence), or who had an individual income in excess of $200,000 in each
                          of the two most recent years or joint income with that person’s spouse in excess of
                          $300,000 in each of those years and has a reasonable expectation of reaching the
                          same income level in the current year.

                 (ii)     any other Accredited Investor, as defined by Regulation D or the SEC.

   2.       The Accredited Investor has such knowledge and experience in financial and business matters
   that he/she/it is able to evaluate the merits and risks of an investment in the Units.

   3.        The Accredited Investor has the financial ability to bear the economic risk of an investment in the
   Units, adequate means of providing for his current needs and personal contingencies, and no need for
   liquidity in an investment in the Units.

   4.       The Accredited Investor is acquiring the Units for his own account for investment and not with a
   view to resale or distribution.

   Investor Suitability (Regulation S)

   The Company’s Units will also only be offered to those investors who are not a “U.S. person” as defined
   by Rule 902(k) under Regulation S, which include:




   07/30/2014                                           PPM                                              Page!|"19"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 20 of
                                      46
   Greystone EB-5 LLLP                                                                     Strictly Confidential


       (i) Any natural person resident in the United States;

       (ii) Any partnership or corporation organized or incorporated under the laws of the United States;

       (iii) Any estate of which any executor or administrator is a U.S. person;

       (iv) Any trust of which any trustee is a U.S. person;

       (v) Any agency or branch of a foreign entity located in the United States;

       (vi) Any non-discretionary account or similar account (other than an estate or trust) held by a dealer
            or other fiduciary for the benefit or account of a U.S. person;

       (vii) Any discretionary account or similar account (other than an estate or trust) held by a dealer or
             other fiduciary organized, incorporated, or (if an individual) resident in the United States; and

       (viii) Any partnership or corporation if:

           (A) Organized or incorporated under the laws of any foreign jurisdiction; and

           (B) Formed by a U.S. person principally for the purpose of investing in securities not registered
               under the Act, unless it is organized or incorporated, and owned, by accredited investors (as
               defined in Rule 501(a)) who are not natural persons, estates or trusts.

   Please study the terms of the Subscription Agreement, this Memorandum and all related documents
   carefully before you decide to subscribe for Units.

   The Partnership will review all subscription documents and will not accept subscriptions from any person
   or entity who does not represent that he/it complies with the applicable standards specified above.




   07/30/2014                                          PPM                                             Page!|"20"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 21 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential


   PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM
   OR ANY OTHER COMMUNICATIONS FROM THE PARTNERSHIP OR ANY OF ITS MANAGERS,
   EMPLOYEES, ACCOUNTANTS OR LEGAL COUNSEL AS LEGAL OR TAX ADVICE. EACH
   INVESTOR SHOULD CONSULT HIS OR HER OWN COUNSEL AND ACCOUNTANT AS TO LEGAL
   AND TAX MATTERS AND RELATED MATTERS CONCERNING HIS OR HER INVESTMENT.

   The Partnership reserves the right to reject the subscription of any prospective Investor at any time prior
   to acceptance and to refund, without interest thereon and without any deduction there from, any funds
   paid to the Partnership by such prospective Investor.

   STATUS OF UNITS UNDER SECURITIES LAWS; RESTRICTED UNITS
   Investors will have no right to require registration of the Units comprising their Units under the 1933 Act or
   any state securities laws, and such registration is neither contemplated nor likely. In addition, the
   Partnership will not make public such information as would permit an Investor to transfer his or her Units
   pursuant to the provisions of Rule 144 promulgated under the 1933 Act.

   The Units are “restricted” as that term is defined in Rule 144 under the Act and, as a result, are subject to
   substantial restrictions upon transfer or resale. The Units may, absent registration, in the future be sold
   only in compliance with Rule 144 or other exemption from registration under the Act, the availability of
   which must be established to the satisfaction of the Partnership, unless the Units are covered by an
   effective registration statement under the Act.

   Prospective Investors will be required to represent to the Partnership that they understand that:

       a) The Units have not been registered under the Act or under the securities laws of any state. They
          will not be able to sell or transfer any of the Units unless they are registered or sold pursuant to
          an exemption from registration under the Act and under applicable state securities laws, the
          availability of which exemptions may never occur and, if they do, are to be established to the
          satisfaction of the Partnership;

       b) Neither the Partnership nor any affiliate has made any representation concerning future
          registration of the Units, except for compliance with an exemption from registration;

       c) Since the Units cannot be readily sold, Investors must be prepared to bear the economic risk of
          the investment indefinitely;




   07/30/2014                                          PPM                                             Page!|"21"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 22 of
                                      46
   Greystone EB-5 LLLP                                                                 Strictly Confidential



                                           Use of Proceeds
   The net proceeds to be received by the Partnership from the sale of the Units offered hereby, after
   deducting the anticipated expenses of the Offering, are estimated to be $22,000,000.00, assuming the
   sale of the targeted amount of Units offered hereby, of which there can be no assurance.

   The amounts actually expended for each purpose may vary significantly depending upon a number of
   factors. The Partnership reserves the right to reallocate the proceeds of this Offering in response to a
   variety of factors and related contingencies.

   ESTIMATED USE OF NET PROCEEDS
   Although the Partnership has broad discretion to adjust the application and allocation of the net proceeds
   of this Offering in order to address changed circumstances and opportunities, the Partnership intends to
   loan the proceeds of this Offering to Borrower for the uses described in this Offering Memorandum.

   In order to achieve its objectives as described herein, the Borrower seeks financing to redevelop two
   adjacent historic properties on a premier corner of Miami Beach into the Greystone Hotel with restaurant
   and accessory spaces.

   As further described in the Summary of Loan Terms below, Borrower is required to create 10 new full-
   time direct, indirect, and induced jobs for each $500,000 advanced under the Loan within two and one
   half years of the First Advance (as defined in the Loan Documents).




   07/30/2014                                        PPM                                            Page!|"22"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 23 of
                                      46
   Greystone EB-5 LLLP                                                                      Strictly Confidential



                                          Return on Investment
   The Partnership has prepared the following projections based upon projected revenue and the return on
   investment which may be paid to an EB-5 Investor (“ROI”).

   For illustration purposes, the following table shows the ROI for an EB-5 Investor based upon a
   $500,000.00 investment and 44 Units sold.

   The ROI projections concerning the estimated operating results of the Partnership have been prepared by
   the management of the General Partner. These projections are based on certain assumptions which may,
   or may not, prove to be inaccurate and which are subject to future conditions that may be beyond the
   control of the Partnership, such as the general industry and market conditions. The Partnership may
   experience unanticipated costs or lower revenues than forecast. There is no assurance that the results
   which are illustrated in the ROI projections will, in fact, be realized by the Partnership.



                                                    ASSUMPTIONS

                              Total Initial Investment                     $500,000.00

                              Annual Preferred Dividend to EB-5                  0.25%
                              Investor

                              Equity of EB-5 Investor                           2.222%



   The Partnership is projecting a five (5) year ROI based upon: (i) a 0.25% preferred dividend for the first
   five years; (ii) annual distributions of cash flow from operations; and (iii) the distribution to be paid to the
   EB-5 Investor upon the refinancing of the Project at the end of the fifth (5th) year of operations of the
   Project.

   The projected ROI of an EB-5 Investor is as follows:

       (i)      0.25% annual return. Each Investor will be entitled to receive a 0.25%, non-cumulative,
                annual preferred distribution based on their initial investment of $500,000.00. The preferred
                return shall be paid prior to calculating and making any additional distributions and/or
                dividends to the other Investors and/or Partners. The annual preferred dividend to be paid to
                all of the Investors (based upon a total investment of $22,000,000.00) is $55,000 per year or
                $1,250 per Investor per year. The non-cumulative preferred return will begin to accrue on the
                first day that the Project is open for business to the public and will be paid annually until the
                assets of the Partnership are sold. The total projected preferred return for an EB-5 Investor
                making a $500,000.00 investment is $6,250.

       (ii)     Annual Distribution. After the payment of the annual preferred return to the EB-5 Investors,
                the net cash flow from operations will be distributed to the General Partner.

       (iii)    Distribution upon Sale or Liquidation. It is contemplated that the Project will be refinanced
                after the fifth year of operations, and Units repurchased from Limited Partners at that time.

                Upon sale of all of the assets of the Partnership and/or liquidation of the Partnership, the net
                proceeds (after normal and customary costs of sale) shall be distributed as follows: (i) the
                Investors shall each receive a pro rata share of the net proceeds, up to a maximum of the
                sums invested by each of them in the Partnership; (ii) to the extent there are excess
                proceeds, such proceeds shall be distributed to the General Partner.




   07/30/2014                                            PPM                                             Page!|"23"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 24 of
                                      46
   Greystone EB-5 LLLP                                                                       Strictly Confidential


                The General Partner shall own 4% of the Partnership. The Investors shall collectively own
                96% of the Partnership (rounded to the nearest one percent).


   The following total ROI is based on an EB-5 investment of $500,000.00 and is in addition to the potential
   return of the $500,000.00 initial investment.




                                                   Individual ROI

                              0.25% preferred non-cumulative                      $6,250
                              annual dividend


                              Annual Additional Distributions                           -

                              Property Sale                                             -

                              TOTAL ROI                                           $6,250




   The total ROI is based on a 0.25% preferred non-cumulative annual dividend. These ROI calculations
   show an annualized rate of return of 0.25%, with an overall ROI of 1.25%.

   ROI DISCLOSURES
   Profits of the Borrower, if any, will be used first to pay operating expenses and service debts and
   obligations of the Borrower. Any remaining profits will be used to establish reserves required by law, in
   addition to those deemed necessary by the General Partner in its sole discretion, for maintenance, capital
   improvements, and structural repairs to the Project. Any remaining profits may be available for distribution
   to Partners in accordance with the LP Agreement (attached).

   Proceeds of this Offering do not include Administrative Fees. Offering Expenses, commissions, and fees
   incurred in connection with this Offering shall be paid from the proceeds of Administrative Fees and not
   from EB-5 Capital Contributions.

   The General Partner determines in its sole discretion the amount, if any, timing and form of any
   distribution of profits by the Partnership.

   The Partnership shall not make a distribution (i) if after such distribution liabilities of the Partnership, other
   than liabilities to Partners on account of their Partnership Interests (as defined in the LP Agreement),
   exceed the fair value of the assets of the Partnership, (ii) to EB-5 Limited Partners, other than
   distributions from Available Cash Flow, prior to the fifth anniversary date of the EB-5 Limited Partner's
   admission as a Partner of the Partnership. After the fifth anniversary date of the EB-5 Limited Partner's
   admission as a Partner, the foregoing restriction shall no longer apply, to the extent such distribution is
   prohibited under the Act. See Summary of Limited Partnership Agreement below.

   The rules and regulations governing the EB-5 Program prohibit the return of an EB-5 investor's
   investment prior to the end of the fifth year after the investment is made. Accordingly, it is possible that
   neither Preferred Returns nor return of capital will be made to any EB-5 Limited Partner of the Partnership
   prior to the end of the fifth year after the closing of this Offering or their investment, whichever is later.
   See EB-5 Immigration Disclosures and Risk Factors above.




   07/30/2014                                            PPM                                               Page!|"24"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 25 of
                                      46
   Greystone EB-5 LLLP                                                                 Strictly Confidential


   An EB-5 Limited Partner's interest in the Partnership shall automatically terminate without further action
   upon repayment of his/her Capital Contribution and all accrued Preferred Returns. See LP Agreement.

   Refinance, Repayment and Extension of the Loan. The terms of the Loan require the Borrower to use
   commercially reasonable efforts to refinance and repay the Loan after the end of the fifth year from each
   Advance (as defined in the Loan Documents) thereunder. If Borrower is unable to refinance the Loan, it
   may extend the term of the Loan for one or more additional terms during which it shall continue to make
   principal and interest payments to the Partnership on the balance of the Loan. See Summary of Loan
   Terms below.




   07/30/2014                                        PPM                                            Page!|"25"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 26 of
                                      46
   Greystone EB-5 LLLP                                                                Strictly Confidential



                               Management of the Partnership
   GENERAL PARTNERS

   SOUTH ATLANTIC REGIONAL CENTER
   Joseph"J."Walsh""       South&Atlantic&Regional&Center,&LLC,&Managing&Member"

   Joseph"J."Walsh"was"born"and"raised"in"Chicago."Mr."Walsh"has"managed"and"owned"both"public"and"
   private"corporations"in"the"US."Canada"and"the"UK."Mr."Walsh"started"his"career"in"Marketing"and"
   Advertising,"though"he"was"formally"educated"as"an"Electrical"Engineer."He"founded"and"served"as"
   President"and"CEO"of"several"startup"computer"and"graphics"firms"that"he"brought"to"the"public"markets"
   in"the"late"1990s"and"early"2000s."He"subsequently"managed"several"successful"mergers"of"public"
   companies"and"has"extensive"experience"in"merger"and"acquisition"strategy"and"law."His"experience"
   extends"not"only"in"the"technical"realm"but"to"the"intricacies"of"U.S."Securities"and"Exchange"laws."Mr."
   Walsh"brings"a"wealth"of"knowledge"and"expertise"to"South"Atlantic"Regional"Center"with"over"thirty"
   years"of"experience"in"marketing,"development"and"process"engineering."

   "

   VOS HOSPITALITY / TRANS INNS MANAGEMENT
   VOS"Hospitality"(“VOS”)"is"the"boutique"and"lifestyle"division"of"Trans"Inns"Management"(“Trans"Inns”),"
   one"of"the"nation’s"leading"independent"full"and"select"service"hospitality"management"companies."
   Founded"in"1984"by"Daniel"Vosotas"and"headquartered"in"Fort"Lauderdale,"Florida,"VOS"/"Trans"Inns"has"
   successfully"developed,"acquired,"and/or"managed"hospitality"properties"across"the"US"in"over"60"
   transactions"representing"over"$700"million.""

   VOS"/"Trans"inns"has"run"franchised"and"independent"properties"and"has"partnered"with"premier"
   franchises"such"as"Marriott"International,"Hilton"Hotels,"Starwood"Hotels"and"Intercontinental"Hotel"
   Group"for"decades.""VOS"/"Trans"Inns"understands"the"complexities"and"nuances"of"hospitality"
   operations.""We"embody"a"strong"service"culture"and"sense"of"community"with"a"focus"on"adding"value."
   VOS"Hospitality"provides"each"project"with"a"dedicated"and"experienced"management"team,"extensive"
   network"of"resources"and"corporate"support.""We"deliver"consistently"and"superior"property"and"
   hospitality"development"and"management.""




   07/30/2014                                        PPM                                           Page!|"26"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 27 of
                                      46
   Greystone EB-5 LLLP                                                                              Strictly Confidential



   Daniel!Vosotas,!CHA!–!CEO,!VOS!Hospitality!/!Trans!Inns!Management!
                             Mr."Vosotas"purchased"his"first"hotel"in"1980"and"founded"Trans"Inns"Management"in"1984."
                             Trans"Inns"specializes"in"the"management"and"development"of,"and"investment"in"full"and"
                             select"service"as"well"as"extended"stay"hospitality"real"estate."
                             "
                             Based"in"Fort"Lauderdale,"FL"with"satellite"offices"in"Bloomfield"Hills,"MI"and"Brooklyn"NY,"the"
                             company's"history"includes"over"60"properties"representing"over"$700"million"of"hospitality"
                             real"estate"acquisition"and"development"across"the"US"with"over"$150"million"in"renovation"
                             work.""Trans"Inns"manages"all"properties"in"which"it"has"an"interest.""Dan"actively"directs"all"
                             aspects"of"the"company"including"property"and"asset"management,"acquisitions"and"
                             dispositions,"ongoing"operations"and"corporate"development."
                             "
                         "   Dan"holds"a"BS"from"Wayne"State"University"and"CHA"(Certified"Hotel"Administrator)"
                             designation"through"Michigan"State"University"School"of"Hospitality"Business."He"has"also"
                             served"on"numerous"boards"and"committees"over"the"course"of"his"career."



   James!Vosotas,!CFA!–President!for!VOS!Hospitality!/!Trans!Inns!Management!!
                             James"rejoined"Trans"Inns"in"2009"to"refocus"the"company's"strategic"positioning,"financial"
                             structure,"and"growth"strategy"to"take"advantage"of"market"and"industry"conditions"that"
                             resulted"in"co[founding"VOS"Hospitality,"the"lifestyle/boutique"division"of"Trans"Inns,"with"
                             Daniel"in"2012.""

                             Previously,"James"worked"at"Citigroup's"investment"bank"for"+5"years"in"their"Commercial"Real"
                             Estate"Capital"Markets"group"in"Manhattan,"NY"where"he"focused"on"commercial"real"estate"
                             debt"origination,"syndication,"M&A"advisory,"private"equity"capital"raising,"and"Fixed"Income"
                             securitization.""He"has"structured"over"$13"billion"of"real"estate"securities,"underwritten"and"
                             originated"over"$2"billion"in"commercial"real"estate"mortgage"and"mezzanine"financings,"and"
                             advised"on"over"$10"billion"of"M&A"transactions"since"2004.""James"also"has"almost"a"decade"
                         "   of"hands"on"experience"growing"up"in"the"hospitality"business"working"for"Trans"Inns"in"
                             various"operational"capacities"at"both"the"property"and"corporate"level"through"high"school"
                             and"college."

                             James"holds"a"BS"in"mathematics"and"economics"with"honors"from"the"University"of"Michigan.""
                             He"is"a"holder"of"the"Chartered"Financial"Analyst"designation"(CFA)"and"former"member"of"the"
                             IAHI"Hotel"Indigo"Committee."

                             "



   !
   "                              !




   07/30/2014                                            PPM                                                       Page!|"27"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 28 of
                                      46
   Greystone EB-5 LLLP                                                                           Strictly Confidential


   Mitch!Garrett!–!VP!Acquisition!&!Development!VOS!Hospitality!/!Trans!Inns!Management!
                           After"several"years"of"Fixed"Income"Capital"Markets"experience,"Mitch"joined"Trans"Inns"in"
                           2011"to"focus"on"Acquisitions"and"Developments.""His"solid"financial"background"and"creative"
                           energies"bring"a"well[balanced"skill"set"for"targeting"new"opportunities"and"creating"new"
                           revenue"generating"concepts"and"designs."
                           "
                           Mitch"previously"worked"for"Citigroup’s"Capital"Markets"and"Barclays"Capital"in"New"York"
                           where"he"focused"on"asset"backed"securitization"and"syndication."He"has"underwritten"and"
                           syndicated"over"$8"billion"of"real"estate"backed"deals"and"over"$1"billion"of"other"asset"backed"
                           security"transactions."
                           "
                           Mitch"holds"a"BA"in"economics"from"Rutgers"University"in"New"Jersey"where"he"received"an"
                         " academic"scholarship"and"was"a"finalist"for"the"Rhodes"Scholarship"program.""He"also"was"a"
                           point"guard"for"the"men’s"varsity"basketball"team"and"was"a"member"of"the"Big"East"Academic"
                           All[Star"Team."He"holds"a"Series"7,"63"and"24."




   07/30/2014                                          PPM                                                      Page!|"28"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 29 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential



                            Summary of the General Risk Factors
   Before investing in the Units, prospective Investors should be aware that there are risks, including those
   described below, which may affect the Partnership’s business, financial condition or results of operations.
   Prospective Investors should consider carefully these risk factors together with all of the other information
   included in this Memorandum before deciding to purchase any Units.

   An investment in the Units involves a certain degree of risk, including, but not limited to the following. For
   a more detailed description of the risks involved in an investment in the Units see RISK FACTORS below.

            • The Units are illiquid and should only be purchased if the Investor is willing to hold the Units
   for an indefinite period of time.

           • Identifying, completing, and realizing profits in the target market has from time to time been
   highly competitive, and involves a high degree of uncertainty.

           • Many of the Partnership's competitors for investments are far larger than the Partnership, may
   have greater financial resources than the Partnership, and may have management personnel with more
   experience than the Managers of the General Partner.

          • The Partnership’s business or services may fail to perform as expected, and capital
   expenditures may exceed estimates.

           • The Partnership may be forced to alter the design of, and services rendered at, the Project
   after expending resources to determine feasibility.

           • The Partnership’s revenues are subject to changes in regional economic conditions, including
   levels of employment and discretionary disposable income, consumer confidence, and may be affected
   by changes in legislation.

                                            ---------------------------------------

                     EB-5 IMMIGRATION DISCLOSURES AND RISK FACTORS
   The U.S. Congress created the employment-based fifth preference (“EB-5”) immigrant visa category in
   1990 for immigrants who invest in and manage U.S. commercial enterprises that benefit the U.S.
   economy. Each investment needs to create or save at least 10 full-time jobs for U.S. workers.

   A description of the requirements and processes of the EB-5 Program are based on information obtained
   by the Partnership from third parties who the Partnership believes are reliable. However, there can be no
   assurance that such information is accurate or current or that it includes all of the risks relating to U.S.
   immigration laws or the EB-5 Program (see below).

   Investors in this Offering who have subscribed for Units with the intention of applying for a U.S. green
   card through investment in the Partnership should be aware of certain risk factors relating to immigration
   to the United States, the EB-5 Program and its administration. An Investor who purchases Units with the
   intention of obtaining a conditional and permanent green card is encouraged, along with his or her
   advisors, to make his or her own independent review of the EB-5 Program and the various immigration
   risk factors relating to the process in obtaining a conditional and permanent residency status to determine
   if an investment in the Units is a suitable approach for him/her.

   THE PARTNERSHIP MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND CONCERNING
   WHETHER AN INVESTMENT IN THE PARTNERSHIP WILL MEET THE REQUIREMENTS OF THE EB-
   5 PROGRAM OR OTHER U.S. IMMIGRATION REQUIREMENTS. NO ASSURANCES CAN BE GIVEN
   THAT AN INVESTMENT IN THE PARTNERSHIP WILL RESULT IN AN IMMIGRANT INVESTOR
   RECEIVING AN EB-5 VISA OR CONDITIONAL OR PERMANENT RESIDENT STATUS.



   07/30/2014                                            PPM                                           Page!|"29"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 30 of
                                      46
   Greystone EB-5 LLLP                                                                  Strictly Confidential


   RISKS RELATED TO THE EB-5 PROGRAM

   General Immigration Risks
   Congress and/or USCIS may change the law, regulations, or interpretations of the law, including the EB-5
   Program, without notice and in a manner that may be detrimental to an Investor and/or the Partnership.
   Investors who obtain conditional or permanent residence status must intend to make the United States
   their primary residence. Permanent residents who continue to live abroad risk revocation of their
   conditional or permanent residence status. The process of obtaining conditional and permanent resident
   status involves numerous factors and circumstances that are not within the control of the Partnership.
   These include an Immigrant Investor's history and quotas established by the United States government
   limiting the number of immigrant visas available to qualified individuals seeking conditional or permanent
   resident status under the EB-5 Program.

   Job Allocation Among EB-5 Foreign Investors
   The Partnership shall take such action to meet the objective of allocating to each Investor a minimum
   number of ten (10) direct and/or indirect and/or induced full-time equivalent positions for qualifying
   employees created by the Project due to the Partnership’s investment in the Project on the following
   basis: The assignment of full-time equivalent positions for qualifying employees created by the Project
   shall be allocated to members of the Partnership based on the sequential order of the date that each
   member entered the United States on an EB-5 Visa.

   Use of Immigration Attorney and Processing Time
   The filing of an I-526 Petition by an Investor with the USCIS should be done by a qualified U.S.
   immigration attorney. As of the date of this document, the USCIS is taking approximately six months to
   approve (or deny) an I-526 Petition. It is impossible to predict USCIS processing times. Once approved,
   the case will be forwarded to the U.S. State Department’s National Visa Center and then to a U.S.
   Consulate selected by the Investor for processing or, if the Investor is already in the U.S., the Investor
   may adjust his or her status to that of conditional permanent resident. It may, however, take an additional
   six months or longer for a U.S. Consulate to process the I-526 Petition, or for the USCIS to adjust an
   Investor’s status, and issue a conditional green card. Investors should not physically move to the United
   States until their visa has been issued.

   Management estimates that the Project will create a sufficient number of direct jobs. Each Investor in the
   Partnership who will petition for permanent residency in the U.S. under the EB-5 Program must
   demonstrate that the Project created at least 10 direct jobs in order to qualify for permanent residency
   status under the EB-5 Program.

   There is no assurance that the assumptions upon which the job creation totals are based are accurate or
   that the actual number of direct employees will be close to the number predicted. Depending upon the
   disparity there may be insufficient employment to remove conditional visa status, resulting in a delay or
   denial of permanent residency for any Investor.

   Proving Lawful Source of Funds
   As part of the I-526 Petition, an Investor must present to the USCIS clear documentary evidence of the
   source of the funds invested and that the funds belong to the Investor. Generally, the Investor can satisfy
   the source of funds requirements by submitting documents showing that he or she has a level of income
   from legal sources that would yield sufficient funds for the investment. The USCIS generally requires
   copies of income tax returns to satisfy the source of funds requirement. For Investors who do not have
   such records, there may be other records that can be provided to the USCIS by an Investor to
   demonstrate that the investment funds came from legal sources. All such matters regarding the Investor’s
   I-526 Petition should be discussed with his or her immigration counsel.

   Policymaking Position




   07/30/2014                                         PPM                                            Page!|"30"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 31 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential


   The EB-5 Program requires an Investor to hold a policymaking or management position within the
   Partnership. The Partnership believes that each Investor, as a limited partner of the Partnership, is
   provided with the powers and duties under the Partnership Agreement sufficient to meet the USCIS
   requirement that an Immigrant Investor is actively participating in policymaking or management of a new
   commercial enterprise.

   Chinese Governmental Action.
   The government of the People’s Republic of China (“PRC”) (the expected home country source of
   Investors) may restrict or suspend entirely participation by its nationals in the EB-5 Program as violative
   of (a) the PRC’s Securities Laws, (b) the PRC’s foreign exchange controls, and/or (c) the current
   prohibition on Chinese nationals investing overseas in an individual capacity, rather than through
   enterprises. Moreover, the PRC may promulgate new laws or regulations in the future that restrict or
   prohibit participation in the EB-5 Program. Finally, the PRC has not approved this private placement;
   although in the past it has been assumed that a lack of action on particular offerings by the PRC is
   tantamount to their tacit approval, in the future, it cannot be assured that the PRC will not restrict or
   prohibit foreign private placements in general or the Offering in particular. Similar political risks apply to
   any other country from which a prospective Investor who seeks to transfer funds is a citizen, lawful
   permanent resident, or is otherwise domiciled.

   Targeted Employment Area Designation.
   The Partnership believes that the Project is located in a “TEA.” The Partnership bases this belief on the
   TEA Designation Memorandum, attached hereto. While USCIS may rely on the TEA Designation
   Memorandum, USCIS may also choose to defer to state governmental authorities for an ultimate decision
   on whether the Project is located in a TEA. In such an event, the Partnership believes that the state would
   consider the Project to be in a TEA based on the evidence supported by the TEA Designation
   Memorandum, but that is not certain. Moreover, even if USCIS determines that the Project is currently
   located in a TEA, demographic shifts could cause the loss of TEA status to the census tract where the
   Project is located. If the Project is not in a TEA, then Investors in Interests seeking a green card pursuant
   to the EB-5 Program would have to invest a minimum of one million dollars ($1,000,000). Therefore, if the
   census tract’s “TEA” status is lost, it could become difficult or impossible for the Partnership to raise
   additional funds from EB-5 Investors. If the Partnership is unable to raise sufficient funds, the risk factor
   “Risks Due to Failure to Raise Adequate Capital” will also apply.

   At-Risk Investment
   An Investor’s investment must be at risk to qualify for the EB-5 Program. As part of the green card
   application, an Investor must show evidence that he or she has placed the required amount of capital at
   risk for the purpose of generating a return on the capital placed at risk. The Partnership believes that an
   investment in the Units will place an Investor’s investment in the Partnership at risk because there is no
   assurance that the business of the Partnership will be able to return any Investor’s investments in the
   Units at any time, or ever. Purchase of a Unit does not guarantee conditional or permanent residency in
   the United States. Furthermore, no assurance can be given that conditions to residency under the EB-5
   Program will be removed.

   THE PARTNERSHIP MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND CONCERNING
   WHETHER AN INVESTMENT IN THE PARTNERSHIP WILL MEET THE REQUIREMENTS OF THE EB-
   5 PROGRAM OR OTHER U.S. IMMIGRATION REQUIREMENTS. NO ASSURANCES CAN BE GIVEN
   THAT AN INVESTMENT IN THE PARTNERSHIP WILL RESULT IN ANY INVESTOR RECEIVING A VISA
   OR CONDITIONAL OR PERMANENT RESIDENT STATUS.

   Timing of Investment
   The EB-5 program procedures requires an investor to first make a qualifying investment, and then file a
   Form I-526 petition (and supporting documents) with USCIS. The applicant must thus be prepared for
   situations where—if the application is denied—he or she would have incurred irrecoverable expenses on
   foreign exchange transfer and then getting the investment returned. The investor might also have



   07/30/2014                                          PPM                                             Page!|"31"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 32 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential


   disposed of some valuable asset to arrange liquid funds in the first place and would be required to look
   for new investment assets. The investor should factor in expenses and costs and losses that he or she
   might incur while going through sale and purchase of assets. From the time that the investor makes the
   investments and time he or she receives the money back, the investor will need to factor in the lost
   interest in the process.
   "

                                           OTHER RISK FACTORS

   RISKS RELATED TO OUR BUSINESS AND INDUSTRY

   General Economic Conditions
   The investment strategy of the Partnership is based in large part upon the success and results of the
   markets in general. Changes in the general economic conditions (including economic downturns),
   securities markets, and changes in tax codes and other governmental regulations may affect the value of
   the Partnership’s investments.


   Operating History
   Greystone EB-5 LLLP has no operating history. As a result, we have no operating history to aid in
   assessing our future prospects. We will encounter risks and difficulties as an early-stage Partnership in a
   rapidly evolving, and often volatile, investment market. We may not be able to successfully address these
   risks and difficulties, which could materially harm our business and operating results.

   The Partnership is a new business with no operating history upon which Investors may base an
   evaluation of its potential future performance. As a result, there can be no assurance that it will be able to
   develop consistent revenue sources, or that its operations will become profitable even if it is able to
   allocate the funds raised in this Offering in accordance with its business plan. The Partnership and its
   prospects must be considered in light of the risks, expenses and difficulties frequently encountered by
   entities in an early stage of development. Such risks include, but are not limited to, an evolving business
   model, developing the business plan and the management of its growth, property acquisition and
   development, the successful operating and maintaining of a commercial real estate Project. The
   Partnership must, among other things, locate investment assets, purchase investment assets at
   reasonable values, develop investment assets on a profitable basis, respond to economic and market
   variables outside the control of the Partnership, conduct adequate due diligence, respond to competitive
   developments and continue to attract, retain and motivate qualified employees and operate and maintain
   its facilities. There can be no assurance that the Partnership will be successful in meeting these
   challenges and addressing such risks and the failure to do so could have a materially adverse effect on
   the Partnership’s business, results of operations and financial condition.

   Management of Growth
   The Project will experience growth in its operations, which will place significant demands on our
   management, operational, and financial infrastructure. If the Partnership does not effectively manage
   growth, the quality of services could suffer, which could negatively affect the Project and its operating
   results. To effectively manage growth, the Partnership will need to continue to improve its operational,
   financial and management controls and its reporting systems and procedures. These systems
   enhancements and improvements may require significant capital expenditures and management
   resources. Failure to implement these improvements could hurt the Project’s ability to manage growth and
   its financial condition.

   Competition
   The Partnership will compete for investments with numerous other investments, many of which have
   substantially greater financial resources, research and marketing capabilities, operating histories and



   07/30/2014                                          PPM                                             Page!|"32"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 33 of
                                      46
   Greystone EB-5 LLLP                                                                   Strictly Confidential


   greater name recognition than does the Partnership.

   Construction Risks
   The Project may involve construction and/or renovation of existing buildings. Construction and renovation
   costs may exceed projected levels; similarly, the time for construction and renovation may exceed
   projections. Such cost overruns or delays may imperil the timing and profitability of the project. Further,
   necessary permits may take longer than anticipated to acquire, or may be denied entirely. For existing
   units, the condition of those units may be worse than expected, the units may contain asbestos, or they
   may require extensive work or even demolition and reconstruction.

   Natural Disasters; Weather
   Construction, development, leasing, or operation may be delayed or prevented by inclement weather or
   other acts of God. Florida is located in an area at high risk for hurricanes and other natural disasters and
   natural disaster-related damage. Buildings, fixtures, and other Project assets may be damaged or
   destroyed by natural disasters.




   07/30/2014                                         PPM                                             Page!|"33"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 34 of
                                      46
   Greystone EB-5 LLLP                                                                       Strictly Confidential



   Government Regulation Risks
   The hotel industry is heavily regulated by both state and federal governments. Adverse changes in
   government regulations, taxes, or incentive programs could impact the feasibility, profitability, or even the
   legality of the project.


   Hotel and Hospitality Industry Risks
   The hotel industry is highly dependent on the state of the economy and tourism, and global macro-
   economic factors beyond the Developer’s control. The success of a hotel project is dependent upon
   tourism and attractions in the local area, weather, and other factors.

   RISKS RELATED TO MANAGEMENT

   Reliance on Management
   The General Partner has sole responsibility and authority for all decisions in connection with the
   management of and investments made by the Partnership. Limited Partners will have a limited right to
   participate in the management of the Partnership. The capital required by the Partnership to commence
   operations and carry on its business is being sought entirely from the proceeds of the Offering.

   The Partnership’s success is highly dependent on the experience and industry knowledge of the
   management team, which members have limited experience in the operation of a Project of this
   type or with the EB-5 program.

   The General Partner was only recently formed and has no operational history to date. The Partnership is
   dependent entirely on the efforts of the management team of the General Partner for strategic business
   direction. The principals of the General Partner have limited experience in managing a Project of this
   type, and as a result, their ability to be effective managers, or otherwise operate the business in a manner
   that maximizes profitability for the Partnership is questionable. None of the Investors will have the right to
   vote on or approve any of the investments or business decisions to be made by the Partnership.
   Prospective Investors who are unwilling to delegate sole discretion to the General Partner in this manner
   should not invest in the Partnership.

   Because the General Partner will have sole discretion in structuring the Partnership’s business model, the
   risk profile and exposure of this Partnership will ultimately be determined by the General Partner. The
   Partnership’s success depends on the General Partner’s ability to execute its business model and plan.

   The General Partner, and consequently the Partnership, is currently dependent on the continued service
   and active advisory efforts of the principals of the General Partner (see “Management Team”). If any of
   their services with the General Partner were to cease or lapse for any reason, the Partnership may be
   adversely affected if such services were not otherwise provided by Persons of equal or greater talent or
   experience.

   Potential Conflicts of Interest
   Certain conflicts of interest may arise from the fact that the Managers of the General Partner will continue
   to be involved in business pursuits which require their time, attention and energies and which may conflict
   with the business of the Partnership. The Managers of the General Partner may also act in management
   and advisory capacities for other entities. Therefore, conflicts of interest may arise in the allocation of their
   time to the management and administration of the Partnership and such other entities.

   RISKS RELATED TO THIS OFFERING

   No Assurance of Liquidity; Restrictions on Transfer



   07/30/2014                                           PPM                                               Page!|"34"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 35 of
                                      46
   Greystone EB-5 LLLP                                                                      Strictly Confidential


   There is currently no market for the Units, and a market in the Units is not expected to develop in the
   future. The Units are not redeemable and cannot be assigned; transferred; pledged; encumbered or
   otherwise disposed of without the consent of the General Partner and in compliance with applicable
   provisions of the Partnership Agreement and applicable securities laws. As a result, purchasers must bear
   the economic risk of their investments for the life of the Partnership. A purchase of Units should be
   considered only by sophisticated and accredited Investors financially able to maintain their investment
   and who can afford to lose all or a substantial part of their investment.

   Transferability of the Units is restricted and Investors will not be able to liquidate their investment in the
   event of an emergency. Additionally, the Units may not be readily acceptable as collateral for loans (to the
   extent permitted by the Partnership Agreement). Accordingly, purchase of the Units must be considered a
   long-term, illiquid investment.

   Private Offering Exemption
   The Units are being offered in reliance upon a non-public offering exemption provided under the Act,
   Regulation D promulgated thereunder. The Partnership has used its best efforts to assure compliance
   with the requirements of these various registration and qualification exemptions. Since compliance with
   the securities statutes is highly technical and often difficult, there is no assurance that a court reviewing
   the facts and circumstances of the Offering might not determine later that one or more of the applicable
   exemption provisions was not properly complied with. Should it be determined that the Partnership failed
   to comply with the requirements of the Act or any applicable exemption and a sufficient number of
   Investors were to seek rescission, the Partnership could face financial demands which could adversely
   affect its ability to continue to conduct business which, in turn, could result in adverse consequences to
   both rescinding and non-rescinding Investors.

   Liability and Indemnification of the General Partner
   The General Partner is in a fiduciary relationship with the Limited Partners of the Partnership. As such,
   the General Partner is required to exercise good faith and integrity in their conduct of the Partnership’s
   affairs. However, their responsibility is limited by provisions of the Subscription Agreement and
   Partnership Agreement which exculpate the General Partner and their affiliates from liability to the
   Partnership where the General Partner act (or fail to act) not in violation of the Subscription Agreement
   and Partnership Agreement and without gross negligence, fraud or willful violation of law. As a result, a
   Limited Partner may have a more limited right of action than it would have had in the absence of such
   provisions. The Subscription Agreement and Partnership Agreement also provides that the Partnership
   will indemnify the General Partner and their respective affiliates from any liability or loss suffered by virtue
   of the General Partner acting in such capacity, except in the case of violation of the Subscription
   Agreement and Partnership Agreement or of gross negligence, fraud or willful violation of law.

   Projections; Forward Looking Information
   Management has prepared projections regarding Greystone EB-5 LLLP’s anticipated financial
   performance. The Partnership’s projections are hypothetical. Financial projections concerning the
   estimated operating results of the Partnership have been prepared by the Partnership’s management.
   These projections may be based on certain assumptions which may prove to be inaccurate and which are
   subject to future conditions that may be beyond the control of the Partnership, such as the general
   industry conditions. The Partnership may experience unanticipated costs or lower revenues than
   forecasted. There is no assurance that the results which may be illustrated in financial projections would
   in fact be realized by the Partnership. The financial projections have been prepared by management of
   the Partnership in consultation with experts in the field and the Partnership’s independent certified public
   accountants. However, since the financial projections are based upon numerous assumptions, which may
   or may not prove to be true, neither the independent experts or the independent certified public
   accountants or counsel to the Partnership can provide any level of assurance with respect to them.

   Many of these risks are described elsewhere herein. For all of the foregoing reasons, actual results may
   vary materially from the Forward Looking Statements and there is no assurance that the assumptions



   07/30/2014                                           PPM                                              Page!|"35"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 36 of
                                      46
   Greystone EB-5 LLLP                                                                     Strictly Confidential


   used are necessarily the most likely. Additionally, when used in this memorandum, the words “believes,”
   “anticipates,” “intends,” “expects,” “plans,” as well as similar words are intended to identify forward-looking
   statements. All such statements are based on the Partnership’s expectations and are subject to a number
   of risks and uncertainties, many of which are beyond the Partnership’s control. In light of these risks and
   uncertainties, there can be no assurance that the forward-looking statements contained herein will in fact
   occur. The Partnership does not undertake any obligation to publicly release the results of any revisions
   to these forward-looking statements that may be made to reflect any future events or circumstances.

   Risks Due to Failure to Raise Adequate Capital
   Management intends to close this Offering with the requisite number of investors to achieve the full
   offering amount. However, this can not be guaranteed. A failure to secure full funding could endanger the
   success of the Project. Failure of the Partnership to raise the full offering amount could negatively impact
   the Project Company’s ability to finance and develop the Project. If the Partnership fails to raise the full
   offering amount and is therefore unable to loan such amount to the Project Developer, to secure the
   balance of any funds required for the Project, the Project Developer will be required to seek a larger than
   expected amount from alternative capital sources, including institutional investors and non EB-5
   investors, among others. Furthermore, it is possible that the Project Developer will fail to raise the
   additional capital, or that, even if the Partnership succeeds in raising the full offering amount and loans
   such amount to the Project Developer, such proceeds, plus any additional capital raised, will be
   inadequate to satisfy all capital requirements, or that such financing may be untimely procured, requiring
   the Project Developer to obtain alternative financing, including short- and long-term debt financing, or
   equity financing, in addition to the Partnership’s loan to the Project Developer. The terms of such
   alternative financing may be better or worse for the Project Developer than the terms of the loan from the
   Partnership, and may result in subsequent investors in the Project Developer having superior rights to
   those of the Partnership.




   07/30/2014                                          PPM                                              Page!|"36"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 37 of
                                      46
   Greystone EB-5 LLLP                                                                  Strictly Confidential



                                     Summary of Loan Terms

   Purpose. Prior to the closing of the first Unit offered hereunder, the Partnership will enter into a Loan
   Agreement (the "Loan") with Borrower. The proceeds of the Loan will be used to partially finance the
   acquisition, development and operation by Borrower of the Project.

   Amount. The Loan amount is projected at $22,000,000, depending upon the number of Units sold in this
   Offering. Loan Funds shall be issued in one or more Advances. Whether or not the maximum Loan
   amount is advanced, the Borrower may seek alternative and additional financing.

   Term; Repayment. The balance of each Advance and all accrued unpaid interest on the Loan shall be
   repaid as follows. Upon and after each Advance hereunder, Borrower shall make payments of interest
   only on the outstanding principal balance of each Advance at the rate per annum of 0.25% until expiration
   of 5 years from each Advance (the "Initial Term"). Upon the expiration of the Initial Term, the outstanding
   principal balance of each Advance and all accrued interest then outstanding shall be due. Borrower shall
   make commercially reasonable efforts to repay the outstanding principal balance of each Advance and all
   accrued unpaid interest thereon after the expiration of the Initial Term. If Borrower cannot refinance such
   amounts on commercially reasonable terms prior to the end of the Initial Term, Borrower may extend the
   term of this Note for one or more additional periods (each an "Extension Period"), provided Borrower is
   not in default. During each Extension Period the interest rate shall be as set forth in the Loan Documents,
   and Borrower shall make interest payments on the outstanding principal balance of all Advances and all
   accrued unpaid interest thereon then outstanding. Interest shall be computed on the basis of a 365 day
   year and actual days elapsed. Upon default or after judgment has been rendered on this Note, the unpaid
   principal of all Advances shall bear interest at a rate which is two (2%) percent per annum greater than
   that which would otherwise be applicable.

   The Borrower may not, without the Partnership's prior express written consent, prepay any Advance prior
   to the expiration of five years from each Advance. Thereafter, Borrower may prepay each Advance, in
   whole or in part, at any time, without penalty or premium, and without prior written consent of the
   Partnership.

   Disbursement. Disbursements of Loan proceeds will be made to Borrower from time to time upon or
   before approval of Investor I-526 Petitions and in accordance with the Escrow Agreement. It shall be a
   condition of each advance that as of such time there shall not have been a material adverse change in
   the operations, assets or financial condition of the Borrower and its subsidiaries, taken as a whole.

   Promissory Note and Loan Collateral. The Borrower will issue a Promissory Note with full recourse to
   the Borrower. The Loan may be secured by a lien on collateral of Borrower.

   Senior Debt. Borrower may incur other debt and in connection therewith, grant security interests senior
   to those granted to the Partnership under the Loan Agreement.

   Loan Documents. The Partnership has issued a Commitment Letter to Borrower, a copy of which is
   available upon request. The Promissory Note and Loan and Security Agreement to be executed by each
   Borrower are available for review upon request.




   07/30/2014                                         PPM                                            Page!|"37"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 38 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential



                      Summary of Limited Partnership Agreement

   The rights and obligations of the Partners of the Partnership will be governed by the Limited Partnership
   Agreement ("LP Agreement"), attached to this Offering Memorandum. It is recommended that each
   prospective investor read the entire LP Agreement. The following is a brief summary of some of the
   provisions of the LP Agreement. The summary below and all statements made elsewhere in this Offering
   Memorandum relating to the LP Agreement are qualified in their entirety by reference to the LP
   Agreement.

   PURPOSES (ARTICLE 1, LP AGREEMENT)
   The purposes of the Partnership shall be to engage in any lawful acts or activities for which companies or
   partnerships may be formed under the Act, including for the purpose of investing in Qualifying
   Investments under the EB-5 Program.

   CAPITAL CONTRIBUTIONS (ARTICLE 2, LP AGREEMENT)
   Each Limited Partner's capital contribution must be paid at the time such Limited Partner subscribes to
   purchase Units in this Offering and shall be paid in USD cash. Each Investor's Capital Contribution will be
   credited to his/her Capital Account. Terms governing the maintenance of Capital Accounts are set forth in
   the LP Agreement. An EB-5 Limited Partner shall be conditionally accepted to the Partnership upon
   receipt by the Partnership of his/her Capital Contribution and the Administrative Fee. The Capital
   Contribution shall be released from escrow and delivered to the Partnership upon or before the USCIS
   approval of the I-526 Petition for such conditionally accepted EB-5 Limited Partner, in accordance with
   the Escrow Agreement. Upon release of the Capital Contribution to the Partnership, an EB-5 Limited
   Partner shall be admitted to the Partnership.

   DISTRIBUTIONS (ARTICLE 3, LP AGREEMENT)
   Available Cash Flow, if any, shall be distributed annually as specified in the LP Agreement. The rules and
   regulations governing the EB-5 Program prohibit the return of an EB-5 investor's investment prior to the
   end of the fifth year following their investment. Accordingly, the Partnership shall not make distributions to
   EB-5 Limited Partners, other than distributions from Available Cash Flow in amounts not exceeding their
   respective EB-5 Minimum Capital Requirement, prior to the end of the fifth year after their purchase of
   Units or prior to their I-829 applications being approved. After such date the foregoing restriction shall no
   longer apply.

   MANAGEMENT (ARTICLE 4, LP AGREEMENT)
   The Partnership operates under the direction of a General Partner. The General Partner has full and
   complete authority, power and discretion to manage and control the business and affairs, including the
   management and operation of the Partnership, to make all decisions regarding the business and affairs of
   the Partnership, in its sole discretion, and to perform any and all other acts incident to or customary for
   the business. Limited Partners have limited rights to take part in the management of, or to bind, the
   Partnership.

   TAX WITHHOLDING (ARTICLE 4, LP AGREEMENT)
   The General Partner is authorized to withhold any sums required by the Internal Revenue Code even if
   such withholding conflicts with any of the terms and conditions of this Agreement or otherwise affects



   07/30/2014                                          PPM                                             Page!|"38"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 39 of
                                      46
   Greystone EB-5 LLLP                                                                      Strictly Confidential


   distributions, allocations or payments to the Partners. In the event that the General Partner learns of a
   withholding obligation subsequent to the distribution to which the withholding obligation relates, the
   General Partner will issue an invoice to the Partner. If the invoice is not paid within sixty (60) days, the
   General Partner will charge the amount against the Partner's Capital Account.

   INDEMNIFICATION (ARTICLE 5, LP AGREEMENT)
   The Partnership may indemnify any person who was or is a party or is threatened to be made a party to
   any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, or
   investigative, including all appeals (other than an action, suit or proceeding by or in the right of the
   Partnership) by reason of the fact that he is or was a partner, officer or employee of the Partnership, or is
   or was serving at the request of the Partnership as a Partner, trustee, officer or employee of another
   company, partnership, joint venture, trust or other enterprise, against expenses, judgments, decrees,
   fines, penalties and amounts paid in settlement actually and reasonably incurred by him in connection
   with such action, suit or proceeding if he acted in good faith and in a manner which he reasonably
   believed to be in or not opposed to the best interests of the Partnership and, with respect to any criminal
   action or proceeding, had no reasonable cause to believe his conduct was unlawful. Expenses of each
   person indemnified may be paid by the Partnership in advance of the final disposition of such action, suit
   or proceeding as authorized by the General Partner upon receipt of an undertaking to repay such amount
   unless it shall ultimately be determined that he is entitled to be indemnified by the Partnership.

   VOTING (ARTICLE 7, LP AGREEMENT)
   On any matter presented to the Partners for their vote, each Limited Partner shall have one vote for each
   Unit owned by him. The following actions shall require the approval of Limited Partners holding a majority
   of the then outstanding Units: (i) any modification to this LP Agreement materially changing the rights of
   the Limited Partners; and (ii) dissolution of the Partnership prior to the end of the fifth year after admission
   of the last EB-5 Limited Partner.

   TRANSFER RESTRICTIONS (ARTICLE 8, LP AGREEMENT).
   No EB-5 Limited Partner may voluntarily transfer any interest or rights in his/her Units without consent of
   the General Partner. Additional restrictions on transfer of Units are described in the LP Agreement. No
   Limited Partner shall have the right or power to Voluntarily Withdraw from the Partnership. If any Partner
   intends to transfer his or her Units or any part thereof to any person or entity, after obtaining required
   approval, such Partner shall give written notice to the Partnership of his intention so to transfer.
   Thereupon, the Partnership, then the General Partners, then the Limited Partners shall have an option to
   purchase such Units at Fair Market Value (as defined in the LP Agreement).

   TERMINATION OF INTEREST (ARTICLE 9, LP AGREEMENT)
   The Partnership Interest of each EB-5 Limited Partner shall be terminated by (a) dissolution of the
   Partnership as provided in the LP Agreement and distribution of the proceeds of liquidation to EB-5
   Limited Partners in accordance herewith; (b) the Agreement of an EB-5 Limited Partner, or his/her
   personal representative, and the General Partner; (c) the return of the Capital Contributions and payment
   of all accrued Preferred Returns to such EB-5 Limited Partner.

   DISSOLUTION AND TERMINATION (ARTICLE 10, LP AGREEMENT).
   The Partnership shall be terminated and dissolved upon the first to occur of the following: If the
   Partnership then has any EB-5 Partners (a) upon vote of a Majority-In-Interest of the Partners; or (b) upon
   the sale of all or substantially all the assets of the Partnership; and if there are then no EB-5 Partners of



   07/30/2014                                           PPM                                              Page!|"39"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 40 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential


   the Partnership (a) upon vote of the General Partner, or (b) upon sale of all or substantially all of the
   assets of the Partnership.



   INCOME TAX CONSIDERATIONS
   Each Investor is responsible for obtaining his or her own tax advice with respect to the federal, state and
   local income and other possible tax consequences of his/her investment in the Partnership, and no tax
   advice will be provided hereunder or at any time in the future. However, as a general rule, a resident alien
   of the United States will be taxed on all of his or her worldwide income and will be required to file a United
   States income tax return. In addition, if an alien is not a resident of the United States but has United
   States source income he or she generally will be subject to taxation in the United States on such income,
   and such income may be subject to withholding and/or reporting on a United States income tax return. All
   Investors in this Offering should seek professional tax advice prior to investing in this Offering.



   SUBSCRIPTION PROCEDURE AND PLAN OF DISTRIBUTION

   SUBSCRIPTION PROCEDURE
   To subscribe to purchase Units in this Offering, a subscriber must transmit the following to the Partnership
   prior to the termination of this Offering, as follows:

   1.      Subscriptions Funds for Units ($500,000 per Unit subscribed for) shall be paid by a wire transfer
   to the Partnership Escrow Account established by each subscriber of Units with the Partnership according
   to the wire instructions provided by the Partnership.

   2.      Administrative Fees ($45,000 per Investor) shall be paid by wire transfer to the Partnership
   according to the wire instructions provided by the Partnership.

   3.      Executed counterpart signature page to the LP Agreement (attached hereto);

   4.      Executed complete Subscription Agreement (attached hereto);

   5.      Executed and complete Investor Questionnaire.

   The subscription period will begin on the date of this Offering Memorandum and will continue until the
   Offering is sold or the Offering is terminated by the Partnership.

   All subscription proceeds received from subscribers for Units shall be deposited in the Partnership
   Escrow Account established for subscription funds pending filing of subscriber I-526 Petitions. Upon the
   terms set forth in the Escrow Agreement, his/her subscription funds will be transferred to the Partnership
   and advanced to Borrower as part of the Loan. A subscriber of Units shall have no right to revoke or
   withdraw his/her subscription after filing of his/her I-526 Petition.

   If a subscriber's I-526 Petition is denied by USCIS for reasons within the control of the Partnership, then
   subscriber's subscription proceeds shall be returned to subscriber without interest or deduction. If a
   subscriber's I-526 Petition is denied by USCIS for reasons beyond the control of the Partnership or due to
   subscriber providing false or misleading information to USCIS or the Partnership, then subscriber's
   subscription proceeds shall not be returned to subscriber but shall remain committed to the Project in
   accordance with this Offering. In such case, subscriber will be admitted as a Limited Partner of the


   07/30/2014                                          PPM                                             Page!|"40"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 41 of
                                      46
   Greystone EB-5 LLLP                                                                     Strictly Confidential


   Partnership and will be issued Units subject to the terms of the LP Agreement as if his/her I-526 Petition
   was approved. All interest accrued on funds deposited in the Partnership Escrow Account belong to the
   Partnership.

   PLAN OF DISTRIBUTION
   The Units will be offered to prospective investors by the Partnership, and/or its duly authorized agents.
   Fees and commissions of such agents may be paid by the Partnership from Administrative Fees.
   Prospective investors are limited to qualified non-U.S. citizens seeking permanent residence in the United
   States through the EB-5 Program who are Accredited Investors (as defined in the Act). The Units are
   offered subject to the Partnership's rights to withdraw the Offering at any time without notice and/or to
   reject any subscription. This Offering may be terminated if events have occurred, which in the General
   Partner's sole judgment, make it impracticable or inadvisable to proceed with, continue or consummate
   the Offering described herein. There is no assurance that all or any of the Units will be sold. If the Offering
   is terminated the Partnership Escrow Agreement provides for the prompt return to the investors of their
   subscription funds, without interest. Administrative Fees are not refundable for any reason.




   07/30/2014                                          PPM                                              Page!|"41"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 42 of
                                      46
   Greystone EB-5 LLLP                                              Strictly Confidential



                         Availability of Additional Information
   EACH PROSPECTIVE INVESTOR WILL BE GIVEN AN OPPORTUNITY TO ASK QUESTIONS OF AND
   RECEIVE ANSWERS FROM MANAGEMENT OF THE PARTNERSHIP CONCERNING THE TERMS
   AND CONDITIONS OF THIS OFFERING AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE
   EXTENT THE PARTNERSHIP POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT
   UNREASONABLE EFFORTS OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
   INFORMATION CONTAINED IN THIS MEMORANDUM. IF YOU HAVE ANY QUESTIONS
   WHATSOEVER REGARDING THIS OFFERING, OR DESIRE ANY ADDITIONAL INFORMATION OR
   DOCUMENTS TO VERIFY OR SUPPLEMENT THE INFORMATION CONTAINED IN THIS
   MEMORANDUM, PLEASE WRITE OR CALL THE PARTNERSHIP.




                                      Greystone EB-5 LLLP

                                197 S. Federal Highway, Suite 200
                                     Boca Raton, FL 33432
                                   Telephone: (561) 282-6102




   07/30/2014                                 PPM                               Page!|"42"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 43 of
                                      46
   "                                                   "


          &

          &

          &



                                   SECTION II




                               Business Plan Summary
          "
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 44 of
                                      46
   Greystone EB-5 LLLP                                                                    Strictly Confidential


   EXECUTIVE SUMMARY

   THE PROJECT OVERVIEW
   The Borrower, Greystone Hotel Miami, LLC, intends to secure a Loan from the Limited Partnership, using
   such funding to serve as Developer for the job-creating enterprise known as the Greystone Hotel Project.
   To that end, the Limited Partnership is soliciting investors under the EB-5 Immigrant Investor Program
   (EB-5 Program), which grants lawful conditional and permanent resident status in the United States to
   foreign investors who make qualifying investments (Qualifying Investments) under the provisions of 8
   U.S.C. 1153 (b) (5) (A) (i)-(iii), (C) (the “Act”). In order to take advantage of the EB-5 Program, foreign
   investors must invest in the Limited Partnership and complete the required immigration procedures. All
   Qualifying Investments must be invested in projects structured to create at least 10 full time direct jobs for
   qualified U.S. workers, as set forth in the EB-5 Program.




   PROJECT SUMMARY
   The Project developer seeks financing to redevelop two adjacent historic properties on a premier corner
   of Miami Beach into the Greystone Hotel with restaurant and accessory spaces.

   The Project developer will focus on the redevelopment of two adjacent historic properties on a premier
   corner of Miami Beach into the Greystone Hotel (97 guestrooms) with restaurant and accessory spaces.
   The Project comprises 2 adjacent properties owned by Greystone Hotel Miami, LLC, located at 1920
   Collins Avenue and 230 20th Street in Miami Beach, Florida. The Greystone Hotel redevelopment, the
   historic namesake of the 1920 Collins property, combines a true historic rehabilitation of the corner
   property into hotel, restaurant, pool, and lounge spaces with a complete redevelopment of the second
   property into an additional guestroom tower and daytime café in order to allow the Project to reach its full
   potential. The Properties are located on the corner of Collins Avenue and 20th Street in the Miami Beach
   Historic Museum District, which we believe to be one of the best corner locations in all of Miami. The
   Properties are listed in the National Register of Historic Places and have government support through
   anticipated historic tax credits as well as other operating state & local financial enhancements available.
   Greystone EB-5 LLLP is targeting a raise of $22 million of EB-5 investor capital, which will be combined
   with investments from domestic sources to finance the $63 million Project.

   Of course, the EB-5 program’s primary focus is job creation. Greystone EB-5 LLLP is excited to be an
   important factor in investing in the creation of new jobs. The project described herein will provide a
   beneficial impact to the community, provide jobs, and provide a boost to the local and national
   economies.



   EMPLOYMENT
   The economic analysis conducted, using the latest USCIS-approved complex software programs and
   diagnostic models available (RIMS II), justifies the feasibility of the project by proving the economic
   benefits of the Greystone Hotel Project to all areas of the local economy and confirms that the Greystone
   Hotel Project not only meets but exceeds the United States employment generation requirements of the
   USCIS:"

                                                          "                                "




   07/30/2014                                          PPM                                             Page!|"44"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 45 of
                                      46
   Greystone EB-5 LLLP                                                                     Strictly Confidential


                   Greystone&Hotel&Project&EMPLOYMENT&CREATION&CHART&—&24&MONTHS&

         ""                                                         &               &          Total&Jobs&

         Operational"Employment"                                    "               "            297.3"

         Construction"Employment"                                   "               "            436.4"

         TOTAL&                                                     "               "            733.7&



   The econometric analysis quantifying the Greystone Hotel Project benefits to the state and local economy
   is a project specific analysis validating the Greystone Hotel Project opportunity and is included within the
   business plan.

   FINANCES




                                                                                                                     "
   The above summation of the projected income and expenses of the Greystone Hotel Project indicates
   that the Developer is well managed in the proper uses of cash flow to grow the concern through the
   judicious monitoring of variable and fixed costs resulting in profitability within a short time frame, allowing
   the Greystone Hotel Project to provide the projected return on investment to the investor/limited partner.
   Please see the full Business Plan and its attachments for the 5 year Pro Forma detail supporting the
   projections.



   07/30/2014                                          PPM                                                Page!|"45"
Case 1:19-cv-24138-DPG Document 44-10 Entered on FLSD Docket 12/02/2019 Page 46 of
                                      46
   Greystone EB-5 LLLP                                                                Strictly Confidential


   The foreign investor can have confidence that the Greystone Hotel Project will create the necessary
   number of jobs and economic benefits to assure the foreign investor that their application for residence
   status is and will continue in good standing.

   The Greystone Hotel Project has the expertise and experience of Greystone Hotel Miami, LLC’s and VOS
   Hospitality, LLC’s management to further validate the high level of confidence that the goals and
   projections will be realized (please see the profiles in the Management section of the business plan).




   07/30/2014                                       PPM                                           Page!|"46"
